 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MONRO MUFFLER BRAKE, INC. PROFIT SHARING PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 

ADOPTION AGREEMENT #003

VOLUME SUBMITTER 401(k) PLAN

 

The undersigned Employer, by executing this Adoption Agreement, establishes a
retirement plan and trust (collectively "Plan") under the Wells Fargo Bank, N.A.
Defined Contribution Volume Submitter Plan and Trust (basic plan document #08).
The Employer, subject to the Employer's Adoption Agreement elections, adopts
fully the Volume Submitter Plan and Trust provisions. This Adoption Agreement,
the basic plan document and any attached Appendices or agreements permitted or
referenced therein, constitute the Employer's entire plan and trust document.
All "Election" references within this Adoption Agreement are Adoption Agreement
Elections. All "Article" or "Section" references are basic plan document
references. Numbers in parentheses which follow election numbers are basic plan
document references. Where an Adoption Agreement election calls for the Employer
to supply text, the Employer (without altering the content of any existing
printed text) may lengthen any space or line, or create additional tiers. When
Employer-supplied text uses terms substantially similar to existing printed
options, all clarifications and caveats applicable to the printed options apply
to the Employer -supplied text unless the context requires otherwise. The
Employer makes the following elections granted under the corresponding
provisions of the basic plan document.

 

ARTICLE I

DEFINITIONS

 

1.     EMPLOYER (1.24).

Name: Monro Muffler Brake, Inc.  

Address: 200 Holleder Parkway, Rochester, New York 14615 

Phone number: 1-800-876-6676

Taxpayer Identification Number (TIN): 16-0838627

E-mail (optional):  ____________

Employer's Taxable Year (optional):   March 31st

 

2.     PLAN (1.42).

Name: Monro Muffler Brake, Inc. Profit Sharing Plan  

Plan number:  001       (3-digit number for Form 5500 reporting)

Trust EIN (optional):  ____________

 

3.     PLAN/LIMITATION YEAR (1.44/1.34). Plan Year and Limitation Year mean the
12 consecutive month period (except for a short Plan/Limitation Year) ending
every:

[Note: Complete any applicable blanks under Election 3 with a specific date,
e.g., June 30 OR the last day of February OR the first Tuesday in January. In
the case of a Short Plan Year or a Short Limitation Year, include the year,
e.g., May 1, 2014.]

Plan Year (Choose one of (a) or (b). Choose (c) if applicable.):  

(a)   [   ]    December 31.

(b)   [X]    Fiscal Plan Year: ending:  March 31st  .

(c)   [   ]    Short Plan Year: commencing:
                                       and ending:
                                        .

Limitation Year (Choose one of (d) or (e). Choose (f) if applicable.):

(d)   [X]    Generally same as Plan Year. The Limitation Year is the same as the
Plan Year except where the Plan Year is a short year in which event the
Limitation Year is always a 12 month period, unless the short Plan Year (and
short Limitation Year) result from a Plan amendment.

(e)   [   ]    Different Limitation Year: ending:
                                       .

(f)    [   ]    Short Limitation Year: commencing:
                                       and ending:
                                       .

 

4.    EFFECTIVE DATE (1.20). The Employer's adoption of the Plan is a (Choose
one of (a) or (b). Complete (c) if new plan OR complete (c) and (d) if an
amendment and restatement. Choose (e) and (f) if applicable.):

(a)   [   ]    New Plan.

(b)   [X]    Restated Plan.

PPA RESTATEMENT (leave blank if not applicable)

(1)     [X]    This is an amendment and restatement to bring a plan into
compliance with the Pension Protection Act of 2006 ("PPA") and other legislative
and regulatory changes.





© 2014 Wells Fargo Bank, N.A. or its suppliers

2

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



Initial Effective Date of Plan (enter date)

(c)   [X]   May 1, 1960 (hereinafter called the "Effective Date" unless 4(d) is
entered below)

Restatement Effective Date (If this is an amendment and restatement, enter
effective date of the restatement.)

(d)   [X]   December 8, 2014 (enter month day, year; may enter a restatement
date that is the first day of the current Plan Year. The Plan contains
appropriate retroactive effective dates with respect to provisions for the
appropriate laws if the Plan is a PPA Restatement.) (hereinafter called the
"Effective Date")

[Note:  See Section 1.54 for the definition of Restated Plan. If this Plan is a
PPA Restatement, the PPA restatement Effective Date ma y be a current date (as
the basic plan document supplies the Effective Dates of various PPA and other
provisions) or may be a retro active date. If specific Plan provisions, as
reflected in this Adoption Agreement and the basic plan documents, do not have
the Effective Date stated in this Election 4, indicate as such in the election
where called for or in Appendix A.]

(e)   [   ]    Restatement of surviving and merging plans. The Plan restates two
(or more) plans (Complete 4(c) and (d) above for this (surviving) Plan. Complete
(1) below for the merging plan. Choose (2) if applicable.  Unless otherwise
noted, the restated Effective Date with regard to a merging plan is the later of
the date of the merger or the restated Effective Date of this Plan.):

(1)  Merging plan. The __________________________________________ Plan was or
will be merged into this surviving Plan as of:_______. The merging plan's
restated Effective Date is:___________________. The merging plan's original
Effective Date was:_____________.

[See the Note under Election 4(d) if this document is the merging plan's PPA
restatement.]

(2)     [   ]    Additional merging plans. The following additional plans were
or will be merged into this surviving Plan (Complete a. and b. as applicable.):

 

 

 

 

 

 

 

 

 

 

 

 

 

Restated

 

Original

 

Name of merging plan

 

Merger date

 

Effective Date

 

Effective Date

 

 

 

 

 

 

 

 

a.

 

 

 

 

 

 

 

b.

 

 

 

 

 

 

 

(f)    [   ]    Special Effective Date for Elective Deferral provisions:
___________________________________

[Note: If Elective Deferral provision is not effective as of the Initial
Effective Date or the Restatement Effective Date, enter the date as of which the
Elective Deferral provision is effective. The Special Effective Date may not
precede the date on which the Employer adopted the Plan.]

 

5.    TRUSTEE (1.67). The Trustee executing this Adoption Agreement is (Choose
one or more of (a), (b), or (c). Choose (d) or (e) if applicable.):

(a)   [   ]    A discretionary Trustee. See Section 8.02(A).

(b)   [X]    A nondiscretionary (directed) Trustee or Custodian. See Section
8.02(B).

(c)   [   ]    A Trustee under the:                                        
 (specify name of trust), a separate trust agreement the Trustee has executed
and that the IRS has approved for use with this Plan. Under this Election 5(c)
the Trustee is not executing the Adoption Agreement and Article VIII of the
basic plan document does not apply, except as indicated otherwise in the
separate trust agreement. See Section 8.11(C).

(d)   [   ]    Permitted Trust amendments apply. Under Section 8.11(B) the
Employer has made certain permitted amendments to the Trust. Such amendments do
not constitute a separate trust under Election 5(c). See Election 59 in Appendix
C.

(e)   [   ]    Use of non-approved trust. A Trustee under the:
                                           (specify name of trust), a separate
trust agreement the Trustee has executed for use with this Plan. Under this
Election 5(e) the Trustee is not executing the Adoption Agreement and Article
VIII of the basic plan document does not apply, except as indicated otherwise in
the separate trust agreement. See Section 8.11(C). [Caution: Election 5(e) will
result in the Plan losing reliance on its Advisory Letter and the Plan will be
an individually designed plan.]

 

6.    CONTRIBUTION TYPES (1.12). The selections made below should correspond
with the selections made under Article III of this Adoption Agreement. (If this
is a frozen Plan (i.e., all contributions have ceased), choose (a) only.):

Frozen Plan. See Sections 3.01(J) and 11.04.

(a)   [   ]    Contributions cease. All Contributions have ceased or will cease
(Plan is frozen).

(1)     [   ]    Effective date of freeze:
                                                [Note: Effective date is
optional unless this is the amendment or restatement to freeze the Plan.]

[Note: Elections 20 through 30 and Elections 36 through 38 do not apply to any
Plan Year in which the Plan is frozen.]





© 2014 Wells Fargo Bank, N.A. or its suppliers

3

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



Contributions.  The Employer and/or Participants, in accordance with the Plan
terms, make the following Contribution Types to the Plan/Trust (Choose one or
more of (b) through (h).):

(b)   [X]    Pre-Tax Deferrals. See Section 3.02 and Elections 20-23, and 34.

(1)     [   ]    Roth Deferrals. See Section 3.02(E) and Elections 20, 21, and
23. [Note: The Employer may not limit Elective Deferrals to Roth Deferrals
only.]

(c)   [X]    Matching. See Sections 1.35 and 3.03 and Elections 24-26. [Note:
The Employer may make an Operational QMAC without electing 6(c). See Section
3.03(C)(2). Do not elect for a safe harbor plan; use 6(e) instead.]

(d)   [X]    Nonelective. See Sections 1.38 and 3.04 and Elections 27-29. [Note:
The Employer may make an Operational QNEC without electing 6(d). See Section
3.04(C)(2).]

(e)   [   ]    Safe Harbor/Additional Matching. The Plan is (or pursuant to a
delayed election, may be) a safe harbor 401(k) Plan. The Employer will make (or
under a delayed election, may make) Safe Harbor Contributions as it elects in
Election 30. The Employer may or may not make Additional Matching Contributions
as it elects in Election 30. See Election 26 as to matching Catch-Up Deferrals.
See Section 3.05.

(f)    [   ]    Employee (after-tax). See Section 3.09 and Election 36.

(g)   [   ]    SIMPLE 401(k).  The Plan is a SIMPLE 401(k) Plan. See Section
3.10. [Note: The Employer electing 6(g) must elect a calendar year under 3(a)
and may not elect any other Contribution Types except under Elections 6(b) and
6(h).]

(h)   [   ]    Designated IRA. See Section 3.12 and Election 37.

 

7.    DISABILITY (1.16). Disability means (Choose one of (a) or (b).):  

(a)   [X]    Basic Plan. Disability as defined in Section 1.16(A).

(b)   [   ]    Describe: __________________

[Note: The Employer may elect an alternative definition of Disability for
purposes of Plan distributions. However, the use of an alternative definition
may result in loss of favorable tax treatment of the Disability distribution.]

 

8.    EXCLUDED EMPLOYEES (1.22(D)). The following Employees are not Eligible
Employees but are Excluded Employees (Choose one of (a), (b), or (c).):

[Note:  Regardless  of the Employer's  elections  under  Election  8: (i)
Employees  of any Related  Employers  (excluding  the Signatory Employer) are
Excluded Employees unless the Related Employer becomes a Participating Employer;
and (ii) Reclassified Employees and Leased Employees are Excluded Employees
unless the Employer in Appendix B elects otherwise. See Sections 1.22(B),
1.22(D)(3), and 1.24(D). However, in the case of a Multiple Employer Plan, see
Section 12.02(B) as to the Employees of the Lead Employer. ]

(a)   [   ]    No Excluded Employees. There are no additional excluded Employees
under the Plan as to any Contribution Type (skip to Election 9).

(b)   [X]    Exclusions - same for all Contribution Types. The following
Employees are Excluded Employees for all Contribution Types (Choose one or more
of (e) through (j). Choose column (1) for each exclusion elected at (e) through
(i).):

(c)   [   ]    Exclusions - different exclusions apply. The following Employees
are Excluded Employees for the designated Contribution Type (Choose one or more
of (d) through (j). Choose Contribution Type as applicable.):

[Note: For this Election 8, unless described otherwise in Election 8(j),
Elective Deferrals includes Pre-Tax Deferrals, Roth Deferrals, Employee
Contributions and Safe Harbor Contributions. Matching includes all Matching
Contributions except Safe Harbor Matching Contributions. Nonelective includes
all Nonelective Contributions except Safe Harbor Nonelective Contributions.]

 

 

 

 

 

 

 

 

 

 

 

 

(1)

 

(2)

(3)

(4)

 

 

 

All

 

Elective

 

 

Exclusions

Contributions

 

Deferrals

Matching

Nonelective

(d)

[   ]

No exclusions. No exclusions as to the designated Contribution Type.

N/A
(See Election 8(a))

 

[   ]

[   ]

[   ]

(e)

[X]

Collective Bargaining (union) Employees.
As described in Code §410(b)(3)(A).
See Section 1.22(D)(1).

[X]

OR

[   ]

[   ]

[   ]

(f)

[X]

Non-Resident Aliens. As described in Code §410(b)(3)(C). See Section 1.22(D)(2).

[X]

OR

[   ]

[   ]

[   ]

(g)

[   ]

HCEs. See Section 1.22(E). See Election 30(f) as to exclusion of some or all
HCEs from Safe Harbor Contributions.

[   ]

OR

[   ]

[   ]

[   ]

(h)

[   ]

Hourly paid Employees.

[   ]

OR

[   ]

[   ]

[   ]

 





© 2014 Wells Fargo Bank, N.A. or its suppliers

4

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



 

 

 

 

 

 

 

 

(i)

[X]

Part-Time/Temporary/Seasonal Employees.
See Section 1.22(D)(4). A Part-Time, temporary or Seasonal Employee is an
employee whose regularly scheduled Service is less than 1,000 (specify a maximum
of 1,000) Hours of Service in the relevant Eligibility Computation Period.
[Note: The "relevant" Eligibility Computation Period is the Initial or
Subsequent Eligibility Computation Period as defined in Section 2.02(C).]

[X]

OR

[   ]

[   ]

[   ]

 

[Note: If the Employer under Election 8(i) elects to treat Part-Time, Temporary
and Seasonal Employees as Excluded Employees and any such an Employee actually
completes at least 1,000 Hours of Service during the relevant Eligibility
Computation Period, the Employee becomes an Eligible Employee. See Section
1.22(D)(4).]

(j)    [   ]    Describe exclusion category and/or Contribution Type: 
____________________________________________

(e.g., Exclude Division B Employees OR Exclude salaried Employees from
Discretionary Matching Contributions.)

[Note: Any exclusion under Election 8(j), except as to
Part-Time/Temporary/Seasonal Employees, may not be based on age or Service or
level of Compensation. See Election 14 for eligibility conditions based on age
or Service. The exclusions entered under Election 8(j) cannot result in the
group of Nonhighly Compensated Employees (NHCEs) participating under the plan
being only those NHCEs with the lowest amount of compensation and/or the
shortest periods of service and who may represent the minimum number of these
employees necessary to satisfy coverage under Code §410(b).]

 

9.    COMPENSATION (1.11(B)).  The following base  Compensation  (as
adjusted  under  Elections  10 and 11)  applies  in allocating Employer
Contributions (or the designated Contribution Type) (Choose one or more of (a)
through (d) and choose Contribution Type as applicable. Choose (e) if
applicable.):

[Note: For this Election 9 all definitions include Elective Deferrals unless
excluded under Election 11. See Section 1.11(D).  Unless
described  otherwise  in  Election  9(d),  Elective  Deferrals  includes  Pre-Tax  Deferrals,  Roth  Deferrals  and  Employee  Contributions,
Matching includes all Matching Contributions and Nonelective includes all
Nonelective Contributions.  In applying any Plan definition which references
Section 1.11 Compensation, where the Employer in this Election 9 elects more
than one Compensation definition for allocation purposes, the Plan Administrator
will use W-2 Wages for other Plan definitions of Compensation if the Employer
has elected W-2 Wages for any Contribution Type or Participant group under
Election 9. If the Employer has not elected W-2 Wages, the Plan Administrator
for such other Plan definitions will use 415 Compensation.  If the Plan is a
Multiple Employer Plan, see Section 12.07. Election 9(d) below may cause
allocation Compensation to fail to be nondiscriminatory under Treas. Reg.
§1.414(s).]

 

 

 

 

 

 

 

 

 

 

 

 

(1)

 

(2)

(3)

(4)

 

 

 

All

 

Elective

 

 

Exclusions

Contributions

 

Deferrals

Matching

Nonelective

(a)

[   ]

W-2 Wages (plus Elective Deferrals).
See Section 1.11(B)(1).

[   ]

OR

[   ]

[   ]

[   ]

(b)

[   ]

Code §3401 Federal Income Tax Withholding  Wages  (plus  Elective Deferrals).
See Section 1.11(B)(2).

[   ]

OR

[   ]

[   ]

[   ]

(c)

[X]

415 Compensation (simplified).
See Section 1.11(B)(3).
[Note: The Employer may elect an alternative "general 415 Compensation"
definition by electing 9(c) and by electing the alternative definition in
Appendix B. See Section 1.11(B)(4).]

[X]

OR

[   ]

[   ]

[   ]

(d)   [   ]    Describe Compensation by Contribution Type or by Participant
group: ______________________

[Note: Under Election 9(d), the Employer may: (i) elect Compensation from the
elections available under Elections 9(a), (b), or (c), or a combination thereof
as to a Participant group (e.g., W-2 Wages for Matching Contributions for
Division A Employees and 415 Compensation in all other cases); and/or (ii)
define the Contribution Type column headings in a manner which differs from the
"all-inclusive" description in the Note immediately preceding Election 9(a)
(e.g., Compensation for Safe Harbor Matching Contributions means W-2 Wages and
for Additional Matching Contributions means 415 Compensation).]

 

(e)

[   ]

Allocate based on specified 12-month period.
The   allocation   of   all   Contribution   Types   (or specified Contribution
Types) will be made based on Compensation within   a   specified    12-month
period ending within the Plan Year as follows:
___________________________________

[   ]

OR

[   ]

[   ]

[   ]

 





© 2014 Wells Fargo Bank, N.A. or its suppliers

5

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



10.  PRE-ENTRY/POST-SEVERANCE COMPENSATION (1.11(H)/(I)). Compensation under
Election 9:

[Note: For this Election 10, unless described otherwise in Elections 10(c) or
(n), Elective Deferrals includes Pre-Tax Deferrals, Roth Deferrals and Employee
Contributions, Matching includes all Matching Contributions and Nonelective
includes all Nonelective Contributions. Election 10(c) below may cause
allocation Compensation to fail to be nondiscriminatory under Treas. Reg.
§1.414(s). ]

 

 

 

 

 

 

 

 

 

 

 

 

(1)

 

(2)

(3)

(4)

 

 

 

All

 

Elective

 

 

Pre-Entry Compensation (Choose one of (a) or (b).

Contributions

 

Deferrals

Matching

Nonelective

Choose Contribution Type as applicable.):

 

 

 

 

 

(a)

[X]

Plan Year. Compensation for the entire Plan Year which includes the
Participant's Entry Date.
[Note: If the Employer under Election 9(e) elects to allocate some or all
Contribution Types based on a specified 12-month period, Election 10(a) applies
to that 12-month period in lieu of the Plan Year.]

[X]

OR

[   ]

[   ]

[   ]

(b)

[   ]

Participating Compensation. Only Participating Compensation. See Section
1.11(H)(1).

[   ]

OR

[   ]

[   ]

[   ]

 

[Note: Under a Participating Compensation election, in applying any Adoption
Agreement elected contribution limit or formula, the Plan Administrator will
count only the Participant's Participating Compensation. See Section 1.11(H)(1)
as to plan disaggregation.]

(c)    [   ]    Describe Pre-Entry Compensation by Contribution Type or by
Participant group:  

[Note: Under Election 10(c), the Employer may: (i) elect Compensation from the
elections available under Pre-Entry Compensation or a combination thereof as to
a Participant group (e.g., Participating Compensation for all Contribution Types
as to Division A Employees, Plan Year Compensation for all Contribution Types to
Division B Employees); and/or (ii) define the Contribution Type column headings
in a  manner  which differs from the "all-inclusive" description in the Note
immediately preceding Pre-Entry Compensation (e.g., Compensation for Nonelective
Contributions is Participating Compensation and for Safe Harbor Nonelective
Contributions is Plan Year Compensation).]

Post-Severance Compensation. The following adjustments apply to Post-Severance
Compensation paid within any applicable time period as may be required (Choose
one of (d), (e), or (f).):

[Note: Under the basic plan document, if the Employer does not elect any
adjustments, post-severance compensation includes regular pay, leave cashouts,
and deferred compensation, and excludes military and disability continuation
payments.]

(d)   [   ]    None. The Plan includes post-severance regular pay, leave
cashouts, and deferred compensation, and excludes post-severance military and
disability continuation payments as to any Contribution Type except as required
under the basic plan document (skip to Election 11).

(e)   [X]    Same for all Contribution Types. The following adjustments to
Post-Severance Compensation apply to all Contribution Types (Choose one or more
of (h) through (n). Choose column (1) for each option elected at (h) through
(m).):

(f)    [   ]    Adjustments - different conditions apply. The following
adjustments to Post-Severance Compensation apply to the designated

Contribution Types (Choose one or more of (g) through (n). Choose Contribution
Type as applicable.):

 

 

 

 

 

 

 

 

 

 

 

 

(1)

 

(2)

(3)

(4)

 

 

 

All

 

Elective

 

 

Post-Severance Compensation:

Contributions

 

Deferrals

Matching

Nonelective

(g)

[   ]

None. The Plan takes into account
Post-Severance Compensation as to the designated Contribution Types as specified
under the basic plan document.

N/A
(See Election 10(d))

OR

[   ]

[   ]

[   ]

(h)

[   ]

Exclude All. Exclude all Post-Severance Compensation. [Note: 415 testing
Compensation
(versus allocation Compensation) must include Post-Severance Compensation
comprised of regular pay. See Section 4.05(F).]

[   ]

OR

[   ]

[   ]

[   ]

(i)

[   ]

Regular Pay. Exclude Post-Severance Compensation comprised of regular pay. See
Section 1.11(I)(1)(a). [Note: 415 testing Compensation (versus allocation
Compensation) must include Post-Severance Compensation comprised of regular pay.
See Section 4.05(F).]

[   ]

OR

[   ]

[   ]

[   ]

(j)

[X]

Leave cash-out. Exclude Post-Severance

[X]

OR

[   ]

[   ]

[   ]

 





© 2014 Wells Fargo Bank, N.A. or its suppliers

6

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



 

 

 

 

 

 

 

 

 

 

Compensation comprised of leave cash-out. See Section 1.11(I)(1)(b).

 

 

 

 

 

(k)

[X]

Deferred Compensation. Exclude Post-Severance Compensation comprised of deferred
compensation. See Section 1.11(I)(1)(c).

[X]

OR

[   ]

[   ]

[   ]

(l)

[X]

Salary continuation for military service. Include Post-Severance Compensation
comprised of salary continuation for military service. See Section 1.11(I)(2).

[X]

OR

[   ]

[   ]

[   ]

(m)

[X]

Salary continuation for disabled Participants. Include Post-Severance
Compensation comprised of salary continuation for disabled Participants.
See Section 1.11(I)(3). (Choose one of (1) or (2).):

[X]

OR

[   ]

[   ]

[   ]

 

(1)

[   ]   For NHCEs only.

 

 

 

 

 

 

(2)

[X]    For all Participants. The salary continuation will continue for the
following fixed or determinable period: as determined by the Employer (specify
period).

 

 

 

 

 

 

(n)   [   ]    Describe Post-Severance Compensation by Contribution Type or by
Participant group:  _________________

[Note: Under Election 10(n), the Employer may: (i) elect Compensation from the
elections available under Post-Severance Compensation or a combination thereof
as to a Participant group (e.g., Include regular pay Post-Severance Compensation
for all Contribution Types as to Division A Employees, no Post-Severance
Compensation for all Contribution Types to Division B Employees); and/or (ii)
define the Contribution Type column headings in a manner which differs from the
"all-inclusive" description in the Note immediately preceding Pre-Entry
Compensation (e.g., Compensation for Nonelective Contributions does not include
any Post-Severance Compensation and for Safe Harbor Nonelective Contributions
includes regular pay Post-Severance Compensation).]

 

11.  EXCLUDED COMPENSATION (1.11(G)). Apply the following Compensation
exclusions to Elections 9 and 10 (Choose one of (a), (b), or (c).):

(a)   [   ]    No exclusions. Compensation as to all Contribution Types means
Compensation as elected in Elections 9 and 10 (skip to Election 12).

(b)   [X]    Exclusions - same for all Contribution Types. The following
exclusions apply to all Contribution Types (Choose one or more of (e) through
(l). Choose column (1) for each option elected at (e) through (k).):

(c)   [   ]    Exclusions - different conditions apply. The following exclusions
apply for the designated Contribution Types (Choose one or more of (d) through
(l) below. Choose Contribution Type as applicable.):

[Note: In a safe harbor 401(k) plan, allocations qualifying for the ADP or ACP
test safe harbors must be based on a nondiscriminatory definition of
Compensation. If the Plan applies permitted disparity, allocations also must be
based on a nondiscriminatory definition of Compensation if the Plan is to avoid
more complex testing. Elections 11(g) through (l) below may cause allocation
Compensation to fail to be nondiscriminatory under Treas. Reg. §1.414(s). In a
non-safe harbor 401(k) plan, Elections 11(g) through (l) which result in
Compensation failing to be nondiscriminatory, may result in more complex
nondiscrimination testing. For this Election 11, unless described otherwise in
Election 11(l), Elective Deferrals includes Pre-Tax Deferrals, Roth Deferrals
and Employee Contributions, Matching includes all Matching Contributions and
Nonelective includes all Nonelective Contributions.]

 

 

 

 

(1)

 

(2)

(3)

(4)

 

 

 

All

 

Elective

 

 

Compensation Exclusions

Contributions

 

Deferrals

Matching

Nonelective

(d)

[   ]

No exclusions - limited. No exclusion as to the designated Contribution Type(s).

N/A
(See Election 11(a))

OR

[   ]

[   ]

[   ]

(e)

[   ]

Elective Deferrals. See Section 1.21.

N/A

 

N/A

[   ]

[   ]

(f)

[X]

Fringe benefits. As described in Treas. Reg. §1.414(s)-1(c)(3).

[X]

OR

[   ]

[   ]

[   ]

(g)

[   ]

Compensation exceeding $______.
Apply this election to (Choose one of (1) or (2).):

[   ]

OR

[   ]

[   ]

[   ]

 

(1)

[   ]    All Participants.
[Note: If the Employer elects Safe Harbor Contributions under Election 6(e), the
Employer
may not elect 11(g)(1) to limit the Safe Harbor
Contribution allocation to the NHCEs.]

 

 

 

 

 

 





© 2014 Wells Fargo Bank, N.A. or its suppliers

7

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



 

 

 

 

 

 

 

 

 

(2)

[   ]    HCE Participants only.

 

 

 

 

 

(h)

[   ]

Bonus.

[   ]

OR

[   ]

[   ]

[   ]

(i)

[   ]

Commission.

[   ]

OR

[   ]

[   ]

[   ]

(j)

[   ]

Overtime.

[   ]

OR

[   ]

[   ]

[   ]

(k)

[   ]

Related Employers. See Section 1.24(C).
(If there are Related Employers, choose one or both of (1) and (2).):

 

 

 

 

 

 

(1)

[   ]    Non-Participating. Compensation paid to mployees by a Related Employer
that is not a Participating Employer.

[   ]

OR

[   ]

[   ]

[   ]

 

(2)

[   ]    Participating. As to the Employees of any Participating Employer,
Compensation paid by any other Participating Employer to its Employees. See
Election 28(g)(2)a.

[   ]

OR

[   ]

[   ]

[   ]

(l)    [X]    Describe Compensation exclusion(s):  Regular annual bonuses for
Highly Compensated Employees are excluded; fringe benefits (cash and
noncash). _______________

[Note: Under Election 11(l), the Employer may: (i) describe Compensation from
the elections available under Elections 11(d) through (k), or a combination
thereof as to a Participant group (e.g., No exclusions as to Division A
Employees and exclude bonus as to Di vision B Employees); (ii) define the
Contribution Type column headings in a manner which differs from the
"all-inclusive" description in the Note immediately following Election 11(c)
(e.g., Elective Deferrals means §125 cafeteria deferrals only OR No exclusions
as to Safe Harbor Contributions and exclude bonus as to Nonelective
Contributions); and/or (iii) describe another exclusion (e.g., Exclude shift
differential pay).]

 

12.  HOURS OF SERVICE (1.32). The Plan credits Hours of Service for the
following purposes (and to the Employees described in Elections 12(d) or (e)) as
follows (Choose one or more of (a) through (e) as applicable.):

 

(1)

(2)

(3)

(4)

All

Purposes

 

Eligibility

 

Vesting

Allocation

Conditions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)

[X]

Actual Method.  See Section 1.32(A)(1).

 

[X]

OR

[

]

[

]

[

]

(b)

[

]

Equivalency Method:  ______

(e.g., daily, weekly, etc.). See Section 1.32(A)(2).

 

[

]

OR

[

]

[

]

[

]

(c)

[

]

Elapsed Time Method. See Section 1.32(A)(3).

 

[

]

OR

[

]

[

]

[

]

(d)

[

]

Actual (hourly) and Equivalency (salaried). Actual Method for hourly paid
Employees and Equivalency Method:
                                                    (e.g., daily weekly, etc.)
for salaried Employees.

 

[

]

OR

[

]

[

]

[

]

(e)

[

]

Describe method:______________________

 

 

 

 

 

 

 

 

 

 

[Note: Under Election 12(e), the Employer may describe Hours of Service from the
elections available under Elections 12(a) through (d), or a combination thereof
as to a Participant group and/or Contribution Type (e.g., For all purposes,
Actual Method applies to office workers and Equivalency Method applies to truck
drivers).]

 

13.  ELECTIVE SERVICE CREDITING (1.59(C)). The Plan must credit Related Employer
Service under Section 1.24(C) and also must credit certain Predecessor
Employer/Predecessor Plan Service under Section 1.59(B). If the Plan is a
Multiple Employer Plan, the Plan also must credit Service as provided in Section
12.08. The Plan also elects under Section 1.59(C) to credit as Service the
following Predecessor Employer service (Choose one of (a) or (b).):

(a)   [   ]    Not applicable. No elective Predecessor Employer Service
crediting applies.

(b)   [X]    Applies.  The Plan credits the specified service with the following
designated Predecessor Employers as Service for the Employer for the purposes
indicated (Choose one or both of (1) and (2) as applicable. Complete (3). Choose
(4) if applicable.):

[Note: Any elective Service crediting under this Election 13 must be
nondiscriminatory.]

(1)     [   ]    All purposes. Credit as Service for all purposes, service with
Predecessor Employer(s): _____________________ (insert as many names as needed).

(2)     [   ]    Designated purposes. Credit as Service, service with the
following Predecessor Employer(s) for

 

 

 

 

 

 

(1)

(2)

(3)

 

 

 

Contribution





© 2014 Wells Fargo Bank, N.A. or its suppliers

8

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



 

 

 

 

 

 

 

 

 

the designated purpose(s): 

Eligibility

Vesting

Allocation

 

a.

Employer: _____

 

[   ]

[   ]

[   ]

 

b.

Employer: _____

 

[   ]

[   ]

[   ]

 

c.

Employer: _____

 

[   ]

[   ]

[   ]

 (3)     Time period. Subject to any exceptions noted under Election 13(b)(4),
the Plan credits as Service under Elections 13(b)(1) or(2) (Choose one or more
of a., b., and c. as applicable.):

a.       [   ]    All. All service, regardless of when rendered.

b.       [   ]    Service after. All service, which is or was rendered after:
                                        (specify date).

c.       [   ]    Service before. All service, which is or was rendered before:
                                        (specify date).

(4)     [X]    Describe elective Predecessor Employer Service crediting: M&A
Transferred Employees Hired Prior to December 8, 2014. For an Employee hired by
the Employer prior to December 8, 2014 in connection with an M&A
corporate transaction, service with the Predecessor Employer will be counted for
purposes of Plan eligibility and vesting, provided that such Employee was
actively employed by the Employer on December 8, 2014. Such service will be
counted under this Plan from the Employee's most recent hire date on record with
the Predecessor Employer. Employees who separated from service with the Employer
prior to December 8, 2014 may have service with a Predecessor Employer counted
for certain purposes under this Plan under the service crediting provisions of
the Plan in effect prior to December 8, 2014. M&A Transferred Employees Hired on
or after December 8, 2014. For an Employee hired by the Employer on or
after December 8, 2014 in connection with an M&A corporate transaction, service
with the Predecessor Employer will be counted for purposes of Plan eligibility
and vesting.  Such service will be counted under this Plan from the
Employee's most recent hire date on record with the Predecessor Employer.
__________

[Note: Under Election 13(b)(4), the Employer may describe service crediting from
the elections available under Elections 13(b)(1) through (3), or a combination
thereof as to a Participant group and/or Contribution Type (e.g., For all
purposes credit all service with X, but credit service with Y only on/after
1/1/05 OR Credit all service for all purposes with entities the Employer
acquires after 12/31/04 OR Service crediting for X Company applies only for
purposes of Nonelective Contributions and not for Matching Contributions).]

 

ARTICLE II

ELIGIBILITY REQUIREMENTS

 

14.  ELIGIBILITY (2.01). To become a Participant in the Plan, an Eligible
Employee must satisfy (Choose one of (a), (b), or (c).):

[Note: If the Employer under a safe harbor plan elects "early" eligibility for
Elective Deferrals (e.g., less than one Year of Service and age 21), but does
not elect early eligibility for any Safe Harbor Contributions, also see Election
30(g).]

[Note: No eligibility conditions apply to Prevailing Wage Contributions. See
Section 2.01(D). ]

(a)   [   ]    No conditions. No eligibility conditions as to all Contribution
Types. Entry is on the Employment Commencement Date (if that date is also an
Entry Date), or if later, upon the next following Plan Entry Date (skip to
Election 16).

(b)   [X]    Eligibility - same for all Contribution Types. To become a
Participant in the Plan as to all Contribution Types, an Eligible Employee must
satisfy the following eligibility conditions (Choose one or more of (e) through
(k). Choose column (1) for each option elected at (e) through (j).):

(c)   [   ]    Eligibility - different conditions apply. To become a Participant
in the Plan for the designated Contribution Types, an Eligible Employee must
satisfy the following eligibility conditions (either  as to all Contribution
Types or as to the designated Contribution Type) (Choose one or more of (d)
through (k). Choose Contribution Type as applicable.):

[Note: For this Election 14, unless described otherwise in Election 14(k), or
the context otherwise requires, Elective Deferrals includes Pre-Tax Deferrals,
Roth Elective Deferrals and Employee Contributions, Matching includes all
Matching Contributions  (except Safe Harbor Matching Contributions under Section
3.05(E)(3) and Operational QMACs under Section 3.03(C)(2)) and Nonelective
includes all Nonelective Contributions (except Safe Harbor Nonelective
Contributions under Section 3.05(E)(2) and Operational QNECs under
Section 3.04(C)(2)). Safe Harbor includes Safe Harbor Nonelective and Safe
Harbor Matching Contributions. If the Employer elects more than one Year of
Service as to Additional Matching, the Plan will not satisfy the ACP test safe
harbor. See Section 3.05(F)(3).]

 

 

 

 

 

 

 

 

 

 

 

 

 

(1)

 

(2)

(3)

(4)

(5)

 

 

 

All

 

Elective

 

 

Safe

Eligibility Conditions

Contributions

 

Deferrals

Matching

Nonelective

Harbor

(d)

[   ]

None. Entry on the Employment Commencement Date (if that date is also an Entry
Date) or if later, upon the next following Plan Entry Date.

N/A
(See Election 14(a))

 

[   ]

[   ]

[   ]

[   ]

(e)

[X]

Age  18   (not to exceed age 21).

[X]

OR

[   ]

[   ]

[   ]

[   ]

(f)

[   ]

One Year of Service. See Election 16(a).

[   ]

OR

[   ]

[   ]

[   ]

[   ]

 





© 2014 Wells Fargo Bank, N.A. or its suppliers

9

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



 

 

 

 

 

 

 

 

 

(g)

[   ]

Two Years of Service (without an intervening Break in Service). 100% vesting is
required. [Note:  Two Years of Service does not apply to Elective Deferrals,
Safe Harbor Contributions or SIMPLE Contributions.]

N/A

 

N/A

[   ]

[   ]

N/A

(h)

[   ]

____ month(s) (not exceeding 12 months
for Elective Deferrals, Safe Harbor Contributions
and  SIMPLE  Contributions  and  not  exceeding
24 months for other contributions).  If more than
12 months, 100% vesting is required. Service need not be continuous (no minimum
Hours of Service
required, and is mere passage of time). [Note:  While satisfying a months of
service condition without an Hours of Service requirement involves the mere
passage of time, the Plan need not apply the Elapsed Time Method in Election
12(c) above, and  still may elect the Actual Method in 12(a) above.]

[   ]

OR

[   ]

[   ]

[   ]

[   ]

(i)

[   ]

_____ month(s) with at least _____Hours of
Service in each month (not exceeding 12 months for Elective Deferrals, Safe
Harbor Contributions and SIMPLE Contributions and not exceeding 24 months for
other contributions). If more than 12 months, 100% vesting is required.  If the
Employee does not complete the designated Hours of Service each month during the
specified monthly time period, the Employee is subject to the one Year of
Service (or two Years of Service
if elect more than 12 months) requirement as defined in Election 16. The months
during which the Employee completes the specified Hours of Service (Choose one
of (1) or (2).):

[   ]

OR

[   ]

[   ]

[   ]

[   ]

 

(1)

[   ]    Consecutive. Must be consecutive.

 

 

 

 

 

 

 

(2)

[   ]    Not consecutive. Need not be consecutive.

 

 

 

 

 

 

(j)

[   ]

____ Hours of Service within the _____time period following
the  Employee's  Employment  Commencement Date (not exceeding 12 months for
Elective Deferrals, Safe Harbor Contributions and SIMPLE Contributions and not
exceeding 24 months for other contributions). If more than 12 months, 100%
vesting is required.  If the Employee does not complete the designated Hours of
Service during the specified time period (if any), the Employee is subject to
the one Year of Service (or two Years  of Service if elect more than 12 months)
requirement as defined in Election 16.

[   ]

OR

[   ]

[   ]

[   ]

[   ]

 

[Note: The Employer may leave the time period option blank in Election 14(j) if
the Employer wishes to impose an Hour of Service requirement without specifying
a time period within which an Employee must complete the required Hours of
Service.]

(k)   [   ]    Describe eligibility conditions:  ________________

[Note: The Employer may use Election 14(k) to describe different eligibility
conditions as to different Contribution Types or Employee groups (e.g., As to
all Contribution Types, no eligibility requirements for Division A Employees and
one Year of Service a s to Division B Employees). The Employer also may elect
different ages for different Contribution Types and/or to specify different
months or Hours of Service requirements under Elections 14(h), (i), or (j) as to
different Contribution Types. Any election must satisfy Code §410(a).]

 





© 2014 Wells Fargo Bank, N.A. or its suppliers

10

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



15.  SPECIAL ELIGIBILITY EFFECTIVE DATE (DUAL ELIGIBILITY) (2.01(E)). The
eligibility conditions of Election 14 and the entry date provisions of Election
17 apply to all Employees unless otherwise elected below (Choose (a) or (b) if
applicable.):

[Note: Elections 15(a) or (b) may trigger a coverage failure under Code
§410(b).]

(a)   [   ]    Waiver of eligibility conditions for certain Employees. For all
Contribution Types, the eligibility conditions and entry dates apply solely to
an Eligible Employee employed or reemployed by the Employer after
                                        (specify date). If the Eligible Employee
was employed or reemployed by the Employer by the specified date, the Employee
will become a Participant on the latest of: (i) the Effective Date; (ii) the
restated Effective Date; (iii) the Employee's Employment Commencement Date or
Re-Employment Commencement Date; or (iv) the date the Employee attains age
          (not exceeding age 21).

[Note: If the Employer does not wish to impose an age condition under clause
(iv) as part of the requirements for the eligibility conditions waiver, leave
the age blank.]

(b)   [   ]    Describe special eligibility Effective Date(s): 
__________________

[Note: Under Election 15(b), the Employer may describe special eligibility
Effective Dates as to a Participant group and/or Contribution Type (e.g.,
Eligibility conditions apply only as to Nonelective Contributions and solely as
to the Eligible Employees of Division B who were hired or reemployed by the
Employer after January 1, 2012).]

 

16.  YEAR OF SERVICE - ELIGIBILITY (2.02(A)).  (Choose (a), (b), and (c) as
applicable.):

[Note: If the Employer under Election 14 elects a one or two Year(s) of Service
condition (including any requirement which defaults to such conditions under
Elections 14(i), (j), and (k)) or elects to apply a Year of Service for
eligibility under any other Adoption Agreement election, the Employer should
complete this Election 16. The Employer should not complete Election 16 if it
elects the Elapsed Time Method for eligibility.]

(a)   [X]    Year of Service. An Employee must complete  1,000  Hour(s) of
Service during the relevant Eligibility Computation Period to receive credit for
one Year of Service under Article II. [Note: The number may not exceed 1,000. If
left blank, the requirement is 1,000 Hours of Service.]

(b)   [X]    Subsequent Eligibility Computation Periods. After the Initial
Eligibility Computation Period described in Section 2.02(C)(2), the Plan
measures Subsequent Eligibility Computation Periods as (Choose one of (1), (2),
or (3).):

(1)     [   ]    Plan Year. The Plan Year beginning with the Plan Year which
includes the first anniversary of the Employee's Employment Commencement Date.

(2)     [X]    Anniversary Year. The Anniversary Year, beginning with the
Employee's second Anniversary Year.

(3)     [   ]    Split. The Plan Year as described in Election 16(b)(1) as to:
                                        (describe Contribution Type(s)) and the
Anniversary Year as described in Election 16(b)(2) as to:
                                        (describe Contribution Type(s)).

[Note: To maximize delayed entry under a two Years of Service condition for
Nonelective Contributions or Matching Contributions, the Employer should elect
to remain on the Anniversary Year for such contributions.]

(c)    [   ]    Describe:  ______________________________________ (e.g.,
Anniversary Year as to Division A and Plan Year as to Division B.)

 

17.  ENTRY DATE (2.02(D)). Entry Date means the Effective Date and (Choose one
or more of (a) through (g). Choose Contribution Types as applicable.):

[Note: For this Election 17, unless described otherwise in Election 17(g),
Elective Deferrals includes Pre-Tax Deferrals, Roth Elective Deferrals and
Employee Contributions, Matching includes all Matching Contributions (except
Operational QMACs under Section 3.03(C)(2)) and Nonelective includes all
Nonelective Contributions (except Operational QNECs under Section 3.04(C)(2)).
Entry as to Prevailing Wage Contributions is on the Employment Commencement
Date. See Section 2.02(D)(3).]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(1) All

 

(2) Elective

(3)

(4)

Contributions

 

Deferrals

Matching

Nonelective

(a)

[

]

Semi-annual. The first day of the first month and of the seventh month of the
Plan Year.

[

]

OR

[

]

[

]

[

]

(b)

[

]

First day of Plan Year.

[

]

OR

[

]

[

]

[

]

(c)

[

]

First day of each Plan Year quarter.

[

]

OR

[

]

[

]

[

]

(d)

[

]

The first day of each month.

[

]

OR

[

]

[

]

[

]

(e)

[

]

Immediate. Upon Employment Commencement Date or if later, upon satisfaction of
eligibility conditions.

[

]

OR

[

]

[

]

[

]

(f)

[

]

First day of each payroll period.

[

]

OR

[

]

[

]

[

]

 





© 2014 Wells Fargo Bank, N.A. or its suppliers

11

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



(g)   [X]    Describe Entry Date(s): For all contributions, as soon as
administratively practicable after the Employee satisfies the eligibility
requirements.___________________

[Note: Under Election 17(g), the Employer may describe Entry Dates from the
elections available under Elections 17(a) through (f), or a combination  thereof
as to a Participant group and/or Contribution  Type or may elect additional
Entry Dates (e.g., As to Matching Contributions excluding Additional Matching,
immediate as to Division A Employees and semi-annual as to Division B Employees
OR The earlier of the Plan's semi-annual Entry Dates or the entry dates under
the Employer's medical plan).]

 

18.  PROSPECTIVE/RETROACTIVE ENTRY DATE (2.02(D)). An Employee after satisfying
the eligibility conditions in Election 14 will become a Participant (unless an
Excluded Employee under Election 8) on the Entry Date (if employed on that date)
(Choose one or more of (a) through (f). Choose Contribution Type as
applicable.):

[Note: Unless otherwise excluded under Election 8, an Employee who remains
employed by the Employer on the relevant date must become a Participant by the
earlier of: (i) the first day of the Plan Year beginning after the date the
Employee completes the age and service requirements of Code §410(a); or (ii) 6
months after the date the Employee completes those requirements. For this
Election 18, unless described otherwise in Election 18(f), Elective Deferrals
includes Pre-Tax Deferrals, Roth Deferrals and Employee Contributions, Matching
includes  all Matching Contributions (except Operational QMACs under Section
3.03(C)(2)) and Nonelective includes all Nonelective Contributions, (except
Operational QNECs under Section 3.04(C)(2)).]

 

(1)

(2)

(3)

(4)

All

Elective

 

 

Contributions

Deferrals

Matching

Nonelective

 

 

 

 

 

 

 

 

 

 

 

 

(a)

[X]

Immediately following or coincident with the date the Employee completes the
eligibility conditions.

[X]

OR

[   ]

[

]

[

]

(b)

[

]

Immediately following the date the Employee completes the eligibility
conditions.

[   ]

OR

[   ]

[

]

[

]

(c)

[

]

Immediately preceding or coincident with the date the Employee completes the
eligibility conditions.

N/A

 

N/A

[

]

[

]

(d)

[

]

Immediately preceding the date the Employee completes the eligibility
conditions.

N/A

 

N/A

[

]

[

]

(e)

[

]

Nearest the date the Employee completes the eligibility conditions.

N/A

 

N/A

[

]

[

]

(f)    [   ]    Describe retroactive/prospective entry relative to Entry Date: 
____________________

[Note: Under Election 18(f), the Employer may describe the timing of entry
relative to an Entry Date from the elections available under Elections 18(a)
through (e), or a  combination thereof as to a Participant group and/or
Contribution Type (e.g., As to Matching Contributions excluding Additional
Matching nearest as to Division A Employees and immediately following as to
Division B Employees).]

 

19.  BREAK IN SERVICE - PARTICIPATION (2.03). The one year hold-out rule
described in Section 2.03(C) (Choose one of (a), (b), or (c).):

(a)   [X]    Does not apply.

(b)   [   ]    Applies. Applies to the Plan and to all Participants.

(c)   [   ]    Limited application. Applies to the Plan, but only to a
Participant who has incurred a Severance from Employment.

[Note: The Plan does not apply the rule of parity under Code §410(a)(5)(D)
unless the Employer in Appendix B specifies otherwise. See Section 2.03(D).]

 

ARTICLE III

PLAN CONTRIBUTIONS AND FORFEITURES

 

20.  ELECTIVE DEFERRAL LIMITATIONS (3.02(A)). The following limitations apply to
Elective Deferrals under Election 6(b), which are in addition to those
limitations imposed under the basic plan document (Choose (a) or choose (b) and
(c) as applicable.):

(a)   [   ]    None. No additional Plan imposed limits (skip to Election 21).

[Note: The Employer under Election 20 may not impose a lower deferral limit
applicable only to Catch-Up Eligible Participants and the Employer's elections
must be nondiscriminatory. The elected limits apply to Pre-Tax Deferrals and to
Roth Deferrals unless described otherwise. Under a safe harbor plan: (i) NHCEs
must be able to defer enough to receive the maximum Safe Harbor Matching and
Additional Matching Contribution under the Plan and must be permitted to defer
any lesser amount; and (ii) the Employer may limit Elective Deferrals to a whole
percentage of Compensation or to a whole dollar amount. See Section 1.57(C) as
to administrative limitations on Elective Deferrals.]

(b)   [X]    Additional Plan limit(s). (Choose (1) and (2) as applicable.
Complete (3) if (1) or (2) is chosen.):





© 2014 Wells Fargo Bank, N.A. or its suppliers

12

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



(1)     [X]    Maximum deferral amount. A Participant's Elective Deferrals may
not exceed:  50%   (specify dollar amount and/or percentage of Compensation).

(2)     [   ]    Minimum deferral amount. A Participant's Elective Deferrals may
not be less than:                                             (specify dollar
amount and/or percentage of Compensation).

(3)     Application of limitations. The Election 20(b)(1) and (2) limitations
apply based on Elective Deferral Compensation described in Elections 9 - 11. If
the Employer elects Plan Year/Participating Compensation under column (1) and in
Election 10 elects Participating Compensation, in the Plan Years commencing
after an Employee becomes a Participant, apply the elected minimum or maximum
limitations to the Plan Year. Apply the elected limitation based on such
Compensation during the designated time period and only to HCEs as elected
below. (Choose a. or choose b. and c. as applicable. Under each of a., b., or c.
choose one of (1) or (2). Choose (3) if applicable.):

 

 

 

 

 

 

 

 

 

(1)

Plan Year/Participating

(2) Payroll

(3) HCEs only

Compensation

period

 

a.

[   ]

Both. Both limits under Elections 20(b)(1) and (2).

[

]

[   ]

[

]

b.

[X]

Maximum limit. The maximum amount limit under

Election 20(b)(1).

[

]

[X]

[

]

c.

[   ]

Minimum limit. The minimum amount limit under

Election 20(b)(2).

[

]

[   ]

[

]

(c)   [X]    Describe Elective Deferral limitation(s): The Elective Deferrals
made by Highly Compensated Employees may be restricted by the Plan Administrator
for purposes of complying with applicable nondiscrimination
tests._________________

[Note: Under Election 20(c), the Employer: (i) may describe limitations on
Elective Deferrals from the elections available under Elections 20(a) and (b) or
a combination thereof as to a Participant group (e.g., No limit applies to
Division A Employees. Division B Employees may not defer in excess of 10% of
Plan Year Compensation); (ii) may elect a different time period to which the
limitations apply; and/or (iii) may apply a different limitation to Pre-Tax
Deferrals and to Roth Deferrals.]

 

21.  AUTOMATIC DEFERRAL (ACA/EACA/QACA) (3.02(B)). The Automatic Deferral
provisions of Section 3.02(B) (Choose one of (a) or (b). Also see Election 34
regarding Automatic Escalation of Salary Reduction Agreements.):

(a)   [X]    Do not apply. The Plan is not an ACA, EACA, or QACA (skip to
Election 22).

(b)   [   ]    Apply. The Automatic Deferral Effective Date is the effective
date of automatic deferrals or, as appropriate, any subsequent amendment
thereto. (As to an EACA or QACA, this provision may not be effective earlier
than Plan Years beginning on or after January 1, 2008).  (Complete (1), (2), and
(3). Complete (4) and (5) if an EACA or an EACA/QACA. Choose (6), (7), and/or
(8) as applicable.):

(1)     Type of Automatic Deferral Arrangement. The Plan is an (Choose one of
a., b., or c.):

 

 

 

 

a.

[

]

ACA. The Plan is an Automatic Contribution Arrangement (ACA) under Section
3.02(B)(1).

b.

[

]

EACA. The Plan is an Eligible Automatic Contribution Arrangement (EACA) under
Section 3.02(B)(2).

c.

[

]

EACA/QACA. The Plan is a combination EACA and Qualified Automatic Contribution
Arrangement (QACA) under Sections 3.02(B)(3) and 3.05(J).

[Note: If the Employer chooses Elections 21(b)(1)c, the Employer also must
choose election 6(e) and complete Election 30 as to the Safe Harbor
Contributions under the QACA.]

(2)     Participants affected. The Automatic Deferral applies to (Choose one of
a., b., c., or d. Choose e. if applicable.):

 

 

 

 

a.

[

]

All Participants.  All Participants, regardless of any prior Salary Reduction
Agreement, unless and until they make a Contrary Election after the Automatic
Deferral Effective Date.

b.

[

]

Election of at least Automatic Deferral Percentage. All Participants, except
those who have in effect a Salary Reduction Agreement on the Automatic Deferral
Effective Date provided that the Elective Deferral amount under the Agreement is
at least equal to the Automatic Deferral Percentage.

c.

[

]

No existing Salary Reduction Agreement. All Participants, except those who have
in effect a Salary Reduction
Agreement  on  the  Automatic  Deferral  Effective  Date  regardless  of  the  Elective  Deferral  amount  under  the
Agreement.

d.

[

]

New Participants (not applicable to QACA). Each Employee whose Entry Date is on
or following the Automatic Deferral Effective Date.

e.

[

]

Describe affected Participants (not applicable to QACA):  ______

 





© 2014 Wells Fargo Bank, N.A. or its suppliers

13

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



[Note: The Employer in Election 21(b)(2)e. may further describe affected
Participants, e.g., non-Collective Bargaining Employees OR Division A Employees.
However, for Plan Years commencing on or after January 1, 2010, all Employees
eligible to defer must be Covered Employees to apply the 6-month correction
period without excise tax under Code §4979.]

(3)     Automatic Deferral Percentage/Scheduled increases. (Choose one of a.,
b., or c.):

a. [   ]    Fixed percentage. The Employer, as to each Participant affected,
will withhold as the Automatic Deferral Percentage, ________% from the
Participant's Compensation each payroll period unless the Participant makes a
Contrary Election. The Automatic Deferral Percentage will or will not increase
in Plan Years following the Plan Year containing the Automatic Deferral
Effective Date (or, if later, the Plan Year or partial Plan Year in which the
Automatic Deferral first applies to a Participant) as follows (Choose one of d.,
e., or f.):

[Note: In order to satisfy the QACA requirements, enter an amount between 6% and
10% if no scheduled increase.]

b.       [   ]    QACA statutory increasing schedule. The Automatic Deferral
Percentage will be:

 

 

Plan Year of application to a Participant

Automatic Deferral Percentage

1

3%

2

3%

3

4%

4

5%

5 and thereafter

6%

c.       [   ]    Other increasing schedule. The Automatic Deferral Percentage
will be:

 

 

 

 

 

Plan Year of application to a Participant

Automatic Deferral Percentage

_____

 

_____

         %

_____

         %

_____

         %

_____

         %

d.       [   ]    No scheduled increase. The Automatic Deferral Percentage
applies in all Plan Years.

e.       [   ]    Automatic increase. The Automatic Deferral Percentage will
increase by         % per year up to a maximum of         % of Compensation.

f.       [   ]    Describe increase:  _____________

[Note: To satisfy the QACA requirements, the Automatic Deferral Percentage must
be: (i) a fixed percentage which is at least 6 % and not more than 10% of
Compensation; (ii) an increasing Automatic Deferral Percentage in accordance
with the schedule under Election 20(b)(3)b.; or (iii) an alternative schedule
which must require, for each Plan Year, an Automatic Deferral Percentage that is
at least equal to the Automatic Deferral Percentage under the schedule in
Election 21(b)(3)b. and which does not exceed 10%. See Section 3.02(B)(3).]

(4)     EACA permissible withdrawal. The permissible withdrawal provisions of
Section 3.02(B)(2)(d) (Choose one of a., b., or c.):

a.       [   ]    Do not apply.

b.       [   ]    90 day withdrawal. Apply within 90 days of the first Automatic
Deferral.

c.       [   ]    30-90 day withdrawal. Apply, within           days of the
first Automatic Deferral (may not be less than 30 nor more than 90 days).

(5)     Contrary Election/Covered Employee. For Plan Years beginning on or after
January 1, 2010, any Participant who makes a Contrary Election (Choose one of a.
or b.; leave blank if an ACA or a QACA not subject to the ACP test.):

a.       [   ]    Covered Employee. Is a Covered Employee and continues to be
covered by the EACA provisions. [Note: Under this Election, the Participant's
Contrary Election will remain in effect, but the Participant must receive the
EACA annual notice.]

b.       [   ]    Not a Covered Employee. Is not a Covered Employee and will not
continue to be covered by the EACA provisions. [Note: Under this Election, the
Participant no longer must receive the EACA annual notice, but the Plan cannot
use the six-month period for relief from the excise tax of Code §4979(f)(1).]

(6)     Change Date. The Elective Deferrals under Election 21(b)(3)b., c., e.,
or f. will increase on the following day each Plan Year:

a.       [   ]    First day of the Plan Year.

b.       [   ]    Other:  _______________________ (must be a specified or
definitely determinable date that occurs at least annually)

(7)     First Year of Increase. The automatic increase under Election 21(b)(3)e.
or f. will apply to a Participant beginning with the first Change Date after the
Participant first has automatic deferrals withheld, unless a. is selected below:





© 2014 Wells Fargo Bank, N.A. or its suppliers

14

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



a.       [   ]    The increase will apply as of the second Change Date
thereafter.

(8)     [   ]     Describe Automatic Deferral:  _______________

[Note: Under Election 21(b)(8), the Employer may describe Automatic Deferral
provisions from the elections available under Election 21 and/or a combination
thereof as to a Participant group (e.g., Automatic Deferrals do not apply to
Division A Employees. All Division B Employee/Participants are subject to an
Automatic Deferral Amount equal to 3% of Compensation effective as of January 1,
2013).]

 

22.  CODA (3.02(C)). The CODA provisions of Section 3.02(C) (Choose one of (a)
or (b).):

(a)   [X]    Do not apply.

(b)   [   ]    Apply. For each Plan Year for which the Employer makes a
designated CODA contribution under Section 3.02(C), a Participant may elect to
receive directly in cash not more than the following portion (or, if less, the
Elective Deferral Limit) of his/her proportionate share of that CODA
contribution (Choose one of (1) or (2).):

(1)     [   ]    All or any portion.

(2)     [   ]              %

 

23.  CATCH-UP DEFERRALS (3.02(D)). The Plan permits Catch-Up Deferrals unless
the Employer elects otherwise below. (Choose (a) if applicable.)

(a)   [   ]    Not Permitted. May not make Catch-Up Deferrals to the Plan.

 

24.  MATCHING CONTRIBUTIONS (EXCLUDING SAFE HARBOR MATCH AND ADDITIONAL MATCH
UNDER SECTION 3.05) (3.03(A)). The Employer Matching Contributions under
Election 6(c) are subject to the following additional elections regarding type
(discretionary/fixed), rate/amount, limitations and time period (collectively,
such elections are "the matching formula") and the allocation of Matching
Contributions is subject to Section 3.06 except as otherwise provided (Choose
one or more of (a) through (g) as applicable; then, for the elected match,
complete (1), (2), and/or (3) as applicable. If the Employer completes (2) or
(3), also complete one of (4), (5), or (6).):

[Note: If the Employer wishes to make any Matching Contributions that satisfy
the ADP or ACP safe harbor, the Employer should make these Elections under
Election 30, and not under this Election 24.]

 

 

 

 

 

 

 

 

 

 

 

 

(1)

(2)

(3)

(4)

(5)

(6)

 

 

 

Match Rate/Amt [$/% of Elective Deferrals]

Limit on Deferrals Matched [$/% of Compensation]

Limit on Match Amount [$/% of Compensation]

Apply limit(s) per Plan Year ["true-up"]

Apply limit(s) per payroll period [no "true-up"]

Apply limit(s) per designated time period [no "true-up"

(a)

[X]

Discretionary - see Section 1.35(B). (The Employer may, but is not required to
complete (a)(1)-(6). See the "Note" following Election 24.)

_____

_____

_____

[   ]

[   ]

[   ] _____

(b)

[   ]

Fixed - uniform rate/amount

_____

_____

_____

[   ]

[   ]

[   ] _____

(c)

[   ]

Fixed - tiered

Elective

Matching

_____

[   ]

[   ]

[   ] _____

 

 

 

Deferral %

Rate

 

 

 

 

 

 

 

_____ %

_____ %

 

 

 

 

 

 

 

_____ %

_____ %

 

 

 

 

 

 

 

_____ %

_____ %

 

 

 

 

 

 

 

_____ %

_____ %

 

 

 

 

(d)

[   ]

Fixed - Years of Service

Years of Service

Matching Rate

_____

[   ]

[   ]

[   ] _____

 

 

 

_____

_____ %

 

 

 

 

 

 

 

_____

_____ %

 

 

 

 

 

 

 

_____

_____ %

 

 

 

 

 

 

 

_____

_____ %

 

 

 

 

(1)     "Years of Service" under this Election 24(d) means (Choose one of a. or
b.):

a.       [   ]    Eligibility. Years of Service for eligibility in Election 16.





© 2014 Wells Fargo Bank, N.A. or its suppliers

15

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



b.       [   ]    Vesting. Years of Service for vesting in Elections 43 and 44.

 

 

 

 

 

 

 

 

 

 

(e)

[   ]

Fixed - multiple formulas

Formula 1:

____     ____

_____

[   ]

[   ]

[   ] _____

 

 

 

Formula 2:

____     ____

_____

[   ]

[   ]

[   ] _____

 

 

 

Formula 3:

 

 

[   ]

[   ]

[   ] _____

(f)    [   ]    Related and Participating Employers. If any Related and
Participating Employers (or in the case of a Multiple Employer Plan,
Participating Employers regardless of whether they are Related Employers)
contribute Matching Contributions to the Plan, the following apply (Complete (1)
and (2).):

(1)     Matching formula. The matching formula for the Participating Employer(s)
(Choose one of a. or b.):

a.       [   ]    All the same. Is (are) the same as for the Signatory Employer
under this Election 24.

b.       [   ]    At least one different. Is (are) as follows:
 _________________________

(2)     Allocation sharing. The Plan Administrator will allocate the Matching
Contributions made by the Signatory Employer and by any Participating Employer
(Choose one of a. or b.):

a.       [   ]    Employer by Employer. Only to the Participants directly
employed by the contributing Employer.

b.       [   ]    Across Employer lines. To all Participants regardless of which
Employer directly employs them and regardless of whether their direct Employer
made Matching Contributions for the Plan Year.

[Note: Unless the Plan is a Multiple Employer Plan, the Employer should not
elect 24(f) unless there are Related Employers which are also Participating
Employers.  See Section 1.24(D).]

(g)   [   ]    Describe:   _______________ (The formula described must satisfy
the definitely determinable requirement under Treas. Reg. §1.401-1(b). If the
formula is non-uniform, it is not a design-based safe harbor for
nondiscrimination purposes.)

[Note: See Section 1.35(A) as to Fixed Matching Contributions. A Participant's
Elective Deferral percentage is equal to the Participant's Elective Deferrals
divided by his/her Compensation. The matching rate/amount is the specified
rate/amount of match for the corresponding Elective Deferral amount/percentage.
Any Matching Contributions apply to Pre-Tax Deferrals and to Roth Deferrals
unless described otherwise in Election 24(g). Matching Contributions for
nondiscrimination testing purposes are subject to the targeting limitations. See
Section 4.10(D). The Employer under Election 24(a) in its discretion may
determine the amount of a Discretionary Matching Contribution and the matching
contribution formula. Alternatively, the Employer in Election 24(a) may specify
the Discretionary Matching Contribution formula.]

 

25.    QMAC (PLAN-DESIGNATED) (3.03(C)(1)). The following provisions apply
regarding Plan-Designated QMACs (Choose one of (a) or (b).):

[Note: Regardless of its elections under this Election 25, the Employer under
Section 3.03(C)(2) may elect for any Plan Year where the Plan is using Current
Year Testing to make Operational QMACs which the Plan Administrator will
allocate only to NHCEs for purposes of correction of an ADP or ACP test
failure.]

(a)     [X]    Not applicable. There are no Plan-Designated QMACs.

(b)    [   ]   Applies. There are Plan-Designated QMACs to which the following
provisions apply (Complete (1) and (2).):

(1)    Matching Contributions affected. The following Matching Contributions (as
allocated to the designated allocation group under Election 25(b)(2)) are
Plan-Designated QMACs (Choose one of a. or b.):

a.      [   ]   All. All Matching Contributions.

b.      [   ]   Designated. Only the following Matching Contributions under
Election 24:                                                             .

(2)    Allocation Group. Subject to Section 3.06, allocate the Plan-Designated
QMAC (Choose one of a. or b.):

a.      [   ]   NHCEs only. Only to NHCEs who make Elective Deferrals subject to
the Plan-Designated QMAC.

b.      [   ]   All Participants. To all Participants who make Elective
Deferrals subject to the Plan-Designated QMAC.

The Plan Administrator will allocate all other Matching Contributions as Regular
Matching Contributions under Section 3.03(B), except as provided in Sections
3.03(C)(2) or 3.05.

[Note: See Section 4.10(D) as to targeting limitations applicable to QMAC
nondiscrimination testing.]

 





© 2014 Wells Fargo Bank, N.A. or its suppliers

16

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



26.  MATCHING CATCH-UP DEFERRALS (3.03(D)). If a Participant makes a Catch-Up
Deferral, the Employer (Choose one of (a) or (b); leave blank if Election 23(a)
is selected.):

(a)   [X]    Match. Will apply to the Catch-Up Deferral (Choose one of (1) or
(2).):  

(1)     [X]    All. All Matching Contributions.

(2)     [   ]    Designated. The following Matching Contributions in Election
24:  _________________________________.  

(b)   [   ]    No Match. Will not match any Catch-Up Deferrals.

[Note: Election 26 does not apply to a safe harbor 401(k) plan unless the
Employer will apply the ACP test. See Elections 38(a )(2)b. In this case,
Election 26 applies only to Additional Matching, if any. A safe harbor 401(k)
Plan will apply the Basic Match, QACA Basic Match or Enhanced Match to Catch-Up
Deferrals. If the Employer elects to apply the ACP test safe harbor under
Election 38(a)(2)a., Election 26 does not apply and the Plan also will apply any
Additional Match to Catch-Up Deferrals.]

 

27.  NONELECTIVE CONTRIBUTIONS (TYPE/AMOUNT) INCLUDING PREVAILING WAGE
CONTRIBUTIONS (3.04(A)). The Employer Nonelective Contributions under Election
6(d) are subject to the following additional elections as to type and amount
(Choose one or more of (a) through (e) as applicable.):

(a)   [X]    Discretionary. An amount the Employer in its sole discretion may
determine.

(b)   [   ]    Fixed. (Choose one or more of (1) through (3) as applicable.):

(1)     [   ]    Uniform %.          % of each Participant's Compensation, per
                                        (e.g., Plan Year, month).

(2)     [   ]    Fixed dollar amount. $          , per
                                        (e.g., Plan Year, month, HOS, per
Participant per month).

(3)     [   ]    Describe:_____________________ (The formula described must
satisfy the definitely determinable requirement under Treas. Reg. §1.401-1(b).
If the formula is non-uniform, it is not a design-based safe harbor for
nondiscrimination purposes.)

[Note: The Employer under Election 27(b)(3) may specify any Fixed Nonelective
Contribution formula not described under Elections 27(b)(1) or (2) (e.g., For
each Plan Year, 2% of net profits exceeding $50,000, or The cash value of unused
paid time off, as described in Section 3.04(A)(2)(a) and the Employer's Paid
Time Off Plan) and/or the Employer may describe different Fixed Nonelective
Contributions as applicable to different Participant groups (e.g., A Fixed
Nonelective Contribution equal to 5% of Plan Year Compensation applies to
Division A Participants and a Fixed Nonelective Contribution  equal to $500 per
Participant  each Plan Year applies to Division  B Participants).]

(c)   [   ]    Prevailing Wage Contribution. The Prevailing Wage Contribution
amount(s) specified for the Plan Year or other applicable period in the
Employer's Prevailing Wage Contract(s).  The Employer will make a Prevailing
Wage Contribution only to Participants covered by the Contract and only as to
Compensation paid under the Contract. The Employer must specify the Prevailing
Wage Contribution by attaching an appendix to the Adoption Agreement that
indicates the contribution rate(s) applicable to the prevailing wage
employment/job classification(s).  If the Participant accrues an allocation of
Employer Contributions (including forfeitures) under the Plan or any other
Employer plan in addition to the Prevailing Wage Contribution, the Plan
Administrator will (Choose one of (1) or (2).):

(1)     [   ]    No offset.  Not reduce the Participant's Employer Contribution
allocation by the amount of the Prevailing Wage Contribution.

(2)     [   ]    Offset. Reduce the Participant's Employer Contribution
allocation by the amount of the Prevailing Wage Contribution.

(d)   [   ]    Related and Participating Employers. If any Related and
Participating Employers (or in the case of a Multiple Employer Plan,
Participating Employers regardless of whether they are Related Employers)
contribute Nonelective Contributions to the Plan, the contribution formula(s)
(Choose one of (1) or (2).):

(1)     [   ]    All the same. Is (are) the same as for the Signatory Employer
under this Election 27.

(2)     [   ]    At least one different. Is (are) as follows: 
____________________________________.  

[Note: Unless the Plan is a Multiple Employer Plan, the Employer should not
elect 27(d) unless there are Related Employers which are also Participating
Employers.  See Section 1.24(D). The Employer electing 27(d) also must complete
Election 28(g) as to the allocation methods which apply to the Participating
Employers.]

(e)   [   ]    Describe:  ______________The formula described must satisfy the
definitely determinable requirement under Treas. Reg. §1.401-1(b). If the
formula is non-uniform, it is not a design-based safe harbor for
nondiscrimination purposes.)

[Note: Under Election 27(e), the Employer may describe the amount and type of
Nonelective Contributions from the elections available under Election 27 and/or
a combination thereof as to a Participant group (e.g., A Discretionary
Nonelective Contribution applies to Division A Employees. A Fixed Nonelective
Contribution equal to 5% of Plan Year Compensation applies to Division B
Employees).]

 





© 2014 Wells Fargo Bank, N.A. or its suppliers

17

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



28.  NONELECTIVE CONTRIBUTION ALLOCATION (3.04(B)). The Plan Administrator,
subject to Section 3.06, will allocate to each Participant any Nonelective
Contribution (excluding QNECs) under the following contribution allocation
formula (Choose one or more of (a) through (h) as applicable.):

(a)   [X]    Pro rata. As a uniform percentage of Participant Compensation.

(b)   [   ]    Permitted disparity. In accordance with the permitted disparity
allocation provisions of Section 3.04(B)(2), under which the following permitted
disparity formula and definition of "Excess Compensation" apply (Complete (1)
and (2).):

(1)     Formula (Choose one of a., b., or c.):

a.       [   ]    Two-tiered.

b.       [   ]    Four-tiered.

c.       [   ]    Two-tiered, except that the four-tiered formula will apply in
any Plan Year for which the Plan is top-heavy.

(2)     Excess Compensation.  For purposes of Section 3.04(B)(2), "Excess
Compensation" means Compensation in excess of the integration level provided
below (Choose one of a. or b.):

a.       [   ]    Percentage amount.           %  (not exceeding 100%) of the
Taxable Wage Base in effect on the first day of the Plan Year, rounded to the
next highest $           (not exceeding the Taxable Wage Base).

b.      [   ]    Dollar amount. The following amount: $            (not
exceeding the Taxable Wage Base in effect on the first day of the Plan Year).

(c)   [   ]    Incorporation of contribution formula. The Plan Administrator
will allocate any Fixed Nonelective Contribution under Elections 27(b), 27(d),
or 27(e), or any Prevailing Wage Contribution under Election 27(c), in
accordance with the contribution formula the Employer adopts under those
Elections.

(d)   [   ]    Classifications of Participants. [This is a nondesigned based
safe harbor allocation method.] In accordance with the classifications
allocation provisions of Section 3.04(B)(3). (Complete (1) and (2).):

(1)     Description of the classifications.  [This is a nondesigned based safe
harbor allocation method.] The classifications are (Choose one of a., b., or
c.):

[Note: Typically, the Employer would elect 28(d) where it intends to satisfy
nondiscrimination requirements using "cross-testing" under Treas. Reg.
§1.401(a)(4)-8. However, choosing this election does not necessarily require
application of cross-testing and the Plan may be able to satisfy
nondiscrimination as to its classification-based allocations by testing
allocation rates.]

a.       [   ]    Each in own classification. Each Participant constitutes a
separate classification.

b.       [   ]    NHCEs/HCEs. Nonhighly Compensated Employee/Participants and
Highly Compensated Employee/Participants.

c.       [   ]    Describe the classifications:  __________________

[Note: Any classifications under Election 28(d) must result in a definitely
determinable allocation under Treas. Reg. §1.401-1(b)(1)(ii). The
classifications cannot limit the NHCEs benefiting under the Plan only to those
NHCE/Participants with the lowest Compensation and/or the shortest periods of
Service and who may represent the minimum number of benefiting NHCEs necessary
to pass coverage under Code §410(b). In the case of a self-employed Participant
(i.e., sole proprietorships or partnerships), the requirements of Treas.
Reg. §1.401(k)-1(a)(6) apply and the allocation method should not result in a
cash or deferred election for the self-employed Participant. The Employer by the
due date of its tax return (including extensions) must advise the Plan
Administrator or Trustee in writing as to the allocation rate applicable to each
Participant under Election 28(d)(1)a. or applicable to each classification under
Elections 28(d)(1)b. or c. for the allocation Plan Year.]

(2)     Allocation method within each classification. Allocate the Nonelective
Contribution within each classification as follows (Choose one of a., b., or
c.):

a.       [   ]    Pro rata. As a uniform percentage of Compensation of each
Participant within the classification.

b.       [   ]    Flat dollar. The same dollar amount to each Participant within
the classification.

c.       [   ]    Describe:____________________ (e.g., Allocate pro rata to
NHCEs and flat dollar to HCEs.)

(e)   [   ]    Age-based.  [This is a nondesigned based safe harbor allocation
method.]  In accordance with the age-based allocation provisions of Section
3.04(B)(5). The Plan Administrator will use the Actuarial Factors based on the
following assumptions (Complete both (1) and (2).):

(1)     Interest rate. (Choose one of a., b., or c.):

a.       [   ]    7.5%                b.      [   ]   8.0%               
c.      [   ]   8.5%

 





© 2014 Wells Fargo Bank, N.A. or its suppliers

18

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



(2)     Mortality table. (Choose one of a. or b.):

a.       [   ]    UP-1984. See Appendix D.

b.       [   ]    Alternative:                                                 
   (Specify 1983 GAM, 1983 IAM, 1971 GAM or 1971 IAM and attach applicable
tables using such mortality table and the specified interest rate as replacement
Appendix D.)

(f)   [   ]    Uniform points. In accordance with the uniform points allocation
provisions of Section 3.04(B)(6). Under the uniform points allocation formula, a
Participant receives (Choose one or both of (1) and (2). Choose (3) if
applicable.):

(1)  [   ]    Years of Service.                                          
point(s) for each Year of Service. The maximum number of Years of
Service counted for points is                                         . "Year of
Service" under this Election 28(f) means (Choose one of a. or b.):

a.       [   ]    Eligibility. Years of Service for eligibility in Election 16.

b.       [   ]    Vesting. Years of Service for vesting in Elections 43 and 44.

[Note: A Year of Service must satisfy Treas. Reg. §1.401(a)(4)-11(d)(3) for the
uniform points allocation to qualify as a safe harbor allocation under Treas.
Reg. §1.401(a)(4)-2(b)(3).]

(2)     [   ]    Age.                                         point(s) for each
year of age attained during the Plan Year.

(3)     [   ]    Compensation.  
                                                  point(s) for each $           
 (not to exceed $200) increment of Plan Year Compensation.

(g)   [   ]    Related and Participating Employers. If any Related and
Participating Employers (or in the case of a Multiple Employer Plan,
Participating Employers regardless of whether they are Related Employers)
contribute Nonelective Contributions to the Plan, the Plan Administrator will
allocate the Nonelective Contributions made by the Participating Employer(s)
under Election 27(d) (Complete (1) and (2).):

(1)     Allocation Method. (Choose one of a. or b.):

a.       [   ]    All the same. Using the same allocation method as applies to
the Signatory Employer under this Election 28.

b.       [   ]    At least one different. Under the following allocation
method(s):  ______________________________.  

(2)     Allocation sharing. The Plan Administrator will allocate the Nonelective
Contributions made by the Signatory Employer and by any Participating Employer
(Choose one of a. or b.):

a.       [   ]    Employer by Employer. Only to the Participants directly
employed by the contributing Employer.

b.       [   ]    Across Employer lines. To all Participants regardless of which
Employer directly employs them and regardless of whether their direct Employer
made Nonelective Contributions for the Plan Year.

[Note: Unless the Plan is a Multiple Employer Plan, the Employer should not
elect 28(g) unless there are Related Employers which are also Participating
Employers. See Section 1.24(D) and Election 27(d). If the Employer elects
28(g)(2)a., the Employer should also elect 11(k)(2),  to disregard the
Compensation  paid by "Y" Participating  Employer in determining the allocation
of the "X" Participating Employer contribution to a Participant (and vice versa)
who receives Compensation from both X and Y. If the Employer elects 28(g)(2)b.,
the Employer should not elect 11(k)(2). Election 28(g)(2)a. does not apply to
Safe Harbor Nonelective Contributions.]

(h)   [   ]    Describe:  ____________________ (The formula described must
satisfy the definitely determinable requirement under Treas. Reg.
§1.401-1(b).  If the formula is non-uniform, it is not a design-based safe
harbor for nondiscrimination purposes.)

 

29.  QNEC (PLAN-DESIGNATED) (3.04(C)(1)). The following provisions apply
regarding Plan-Designated QNECs (Choose one of (a) or (b).):

[Note: Regardless of its elections under this Election 29, the Employer under
Section 3.04(C)(2) may elect for any Plan Year where the Plan is using Current
Year Testing to make Operational QNECs which the Plan Administrator will
allocate only to NHCEs for purposes of correction of an ADP or ACP test
failure.]

(a)   [X]    Not applicable. There are no Plan-Designated QNECs.

(b)   [   ]    Applies. There are Plan-Designated QNECs to which the following
provisions apply (Complete (1), (2), and (3).):

(1)     Nonelective Contributions affected. The following Nonelective
Contributions (as allocated to the designated allocation group under Election
29(b)(2)) are Plan-Designated QNECs (Choose one of a. or b.):

a.       [   ]    All. All Nonelective Contributions.

b.       [   ]    Designated. Only the following Nonelective Contributions under
Election 27:    ________________________.

 





© 2014 Wells Fargo Bank, N.A. or its suppliers

19

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



(2)     Allocation Group. Subject to Section 3.06, allocate the Plan-Designated
QNEC (Choose one of a. or b.):

a.       [   ]    NHCEs only. Only to NHCEs under the method elected in Election
29(b)(3).

b.       [   ]    All Participants. To all Participants under the method elected
in Election 29(b)(3).

(3)     Allocation Method. The Plan Administrator will allocate a
Plan-Designated QNEC using the following method (Choose one of a., b., c., or
d.):

a.       [   ]    Pro rata.

b.       [   ]    Flat dollar.

c.       [   ]    Reverse. See Section 3.04(C)(3).

d.       [   ]    Describe:   ________________________ (The formula described
must satisfy the definitely determinable requirement under Treas. Reg.
§1.401-1(b).  If the formula is non-uniform, it is not a design-based safe
harbor for nondiscrimination purposes.)

[Note: See Section 4.10(D) as to targeting limitations applicable to QNEC
nondiscrimination testing.]

 

30.  SAFE HARBOR 401(k) PLAN (SAFE HARBOR CONTRIBUTIONS/ADDITIONAL MATCHING
CONTRIBUTIONS) (3.05). The Employer under Election 6(e) will (or in the case of
the Safe Harbor Nonelective Contribution may) contribute the following Safe
Harbor Contributions described in Section 3.05(E) and will or may
contribute Additional Matching Contributions described in Section 3.05(F)
(Choose one of (a) through (e) when and as applicable. Complete (f) and (i).
Choose (g), (h), and (j) as applicable.):

(a)   [   ]    Safe Harbor Nonelective Contribution (including QACA). The Safe
Harbor Nonelective Contribution equals            % of a Participant's
Compensation [Note: The amount in the blank must be at least 3%. The Safe Harbor
Nonelective Contribution applies toward (offsets) most other Employer
Nonelective Contributions. See Section 3.05(E)(12). ]

(b)  
[   ]    Safe  Harbor  Nonelective  Contribution  (including  QACA)/delayed  year-by-year  election  (maybe  and  supplemental
notices). In connection with the Employer's provision of the maybe notice under
Section 3.05(I)(1), the Employer elects into safe harbor status by giving the
supplemental notice and by making this Election 30(b) to provide for a Safe
Harbor Nonelective Contribution equal to           % (specify amount at least
equal to 3%) of a Participant's Compensation. This Election 30(b) and safe
harbor status applies for the Plan Year ending:
                                          (specify Plan Year end), which is the
Plan Year to which the Employer's maybe and supplemental notices apply.

[Note: An Employer distributing the maybe notice can use election 30(b) without
completing the year. Doing so requires the Plan to perform Current Year Testing
unless the Employer decides to elect safe harbor status. If the Employer wishes
to elect safe harbor status for a single year, the Employer must amend the Plan
to enter the Plan Year end above.]

(c)   [   ]    Basic Matching Contribution. A Matching Contribution equal to
100% of each Participant's Elective Deferrals not exceeding 3% of the
Participant's Compensation, plus 50% of each Participant's Elective Deferrals in
excess of 3% but not in excess of 5% of the Participant's Compensation. See
Sections 1.35(E) and 3.05(E)(4). (Complete (1).):

(1)     Time period. For purposes of this Election 30(c), "Compensation" and
"Elective Deferrals" mean Compensation and Elective Deferrals for:
                                          . [Note: The Employer must complete
the blank line with the applicable time period for computing the Basic Match,
such as "each payroll period," "each calendar month," "each Plan Year quarter"
or "the Plan Year."]

(d)   [   ]    QACA Basic Matching Contribution.  A Matching Contribution  equal
to 100% of a Participant's  Elective Deferrals not exceeding 1% of the
Participant's Compensation, plus 50% of each Participant's Elective Deferrals in
excess of 1% but not in excess of 6% of the Participant's Compensation.
(Complete (1).): [Note: This election is available only if the Employer has
elected the QACA automatic deferrals provisions under Election 21.]

(1)     Time period. For purposes of this Election 30(d), "Compensation" and
"Elective Deferrals" mean Compensation and Elective Deferrals for:
                                          . [Note: The Employer must complete
the blank line with the applicable time period for computing the QACA Basic
Match, such as "each payroll period," "each calendar month," "each Plan Year
quarter" or "the Plan Year."]

(e)   [   ]    Enhanced Matching Contribution (including QACA). See Sections
1.35(F) and 3.05(E)(6). (Choose one of (1) or (2) and complete (3) for any
election.):

(1)     [   ]    Uniform percentage. A Matching Contribution equal to           
% of each Participant's Elective Deferrals but not as to Elective Deferrals
exceeding          % of the Participant's Compensation.

(2)     [   ]    Tiered formula.  A Matching Contribution equal to the specified
matching rate for the corresponding level of each Participant's Elective
Deferral percentage.  A Participant's Elective Deferral percentage is equal to
the Participant's Elective Deferrals divided by his/her Compensation.





© 2014 Wells Fargo Bank, N.A. or its suppliers

20

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



 

 

 

 

 

 

Elective Deferral Percentage

 

Matching Rate

 

 

____%

 

____%

 

 

____%

 

____%

 

 

____%

 

____%

 

(3)     Time period. For purposes of this Election 30(e), "Compensation" and
"Elective Deferrals" mean Compensation and Elective Deferrals for:
                                          . [Note: The Employer must complete
the blank line with the applicable time period for computing the Enhanced Match,
such as "each payroll period," "each calendar month," "each Plan Year quarter"
or "the Plan Year."]

[Note: The matching rate may not increase as the Elective Deferral percentage
increases and the Enhanced Matching formula otherwise must satisfy the
requirements of Code §§401(k)(12)(B)(ii) and (iii) (taking into account Code
§401(k)(13)(D)(ii) in the case of a QACA). If the Employer elects to satisfy the
ACP safe harbor under Election 38(a)(2)a., the Employer also must limit Elective
Deferrals taken into account for the Enhanced Matching Contribution to a maximum
of 6% of Plan Year Compensation.]

(f)    Participants who will receive Safe Harbor Contributions. The allocation
of Safe Harbor Contributions (Choose one of (1), (2), or

(3). Choose (4) if applicable.):

(1)     [   ]    Applies to all Participants. Applies to all Participants except
as may be limited under Election 30(g).

(2)     [   ]    NHCEs only. Is limited to NHCE Participants only and may be
limited further under Election 30(g). No HCE will receive a Safe Harbor
Contribution allocation.

(3)     [   ]    NHCEs and designated HCEs. Is limited to NHCE Participants and
to the following HCE Participants and may be limited further under Election
30(g):___________________________________

[Note: Any HCE allocation group the Employer describes under Election 30(f)(3)
must be definitely determinable. (e.g., Division "A" HCEs OR HCEs who own more
than 5% of the Employer without regard to attribution rules).]

(4)     [   ]    Applies to all Participants except Collective Bargaining
Employees. Notwithstanding Elections 30(f)(1), (2) or (3), the Safe Harbor
Contributions are not allocated to Collective Bargaining (union) Employees and
may be further limited under Election 30(g).

(g)   [   ]    Early Elective Deferrals/delay of Safe Harbor Contribution.  The
Employer may elect this Election 30(g) only if the Employer in Election 14
elects eligibility requirements for Elective Deferrals of less than age 21
and/or one Year of Service but elects age 21 and one Year of Service for Safe
Harbor Matching or for Safe Harbor Nonelective Contributions. The Employer under
this Election 30(g) applies the rules of Section 3.05(D) to limit the allocation
of any Safe Harbor Contribution under Election 30 for a Plan Year to those
Participants who the Plan Administrator in applying the OEE rule described in
Section 4.06(C), treats as benefiting in the disaggregated plan covering the
Includible Employees.

(h)   [   ]    Another plan. The Employer will make the Safe Harbor Contribution
to the following plan:                                                       .

(i)    Additional Matching Contributions. See Sections 1.35(G) and 3.05(F).
(Choose one of (1) or (2).):

(1)     [   ]    No Additional Matching Contributions. The Employer will not
make any Additional Matching Contributions to its safe harbor Plan.

(2)     [   ]    Additional Matching Contributions. The Employer will or may
make the following Additional Matching Contributions to its safe harbor Plan.
(Choose a., b., and c. as applicable.):

a.       [   ]    Fixed Additional Matching Contribution. The following Fixed
Additional Matching Contribution (Choose (i) and (ii) as applicable and complete
(iii) for any election.):

(i)      [   ]    Uniform percentage. A Matching Contribution equal to         
% of each Participant's Elective Deferrals but not as to Elective Deferrals
exceeding          % of the Participant's Compensation.

(ii)     [   ]   Tiered formula. A Matching Contribution equal to the specified
matching rate for the corresponding level of each Participant's Elective
Deferral percentage. A Participant's Elective Deferral percentage is equal to
the Participant's Elective Deferrals divided by his/her Compensation.

 

 

 

 

 

 

 

Elective Deferral Percentage

 

Matching Rate

 

 

____%

 

____%

 

 

____%

 

____%

 

 

____%

 

____%

 

(iii)   Time period. For purposes of this Election 30(i)(2)a.,  "Compensation"
and  "Elective Deferrals" mean Compensation and Elective Deferrals for:
                                                                                                                  
. [Note: The Employer must complete the blank line with the applicable time
period for computing the Additional Match, e.g., each payroll period, each
calendar month, each Plan Year quarter OR the Plan Year. If the Employer elects
a match under both (i) and (ii) and will apply a different time period to each
match, the Employer may indicate as such in the blank line.]





© 2014 Wells Fargo Bank, N.A. or its suppliers

21

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



b.       [   ]    Discretionary Additional Matching Contribution. The Employer
may make a Discretionary Additional Matching Contribution. If the Employer makes
a Discretionary Matching Contribution, the Discretionary Matching Contribution
will not apply as to Elective Deferrals exceeding          % of the
Participant's Compensation (complete the blank if applicable or leave blank).

(i)      Time period.  For purposes of this Election 30(i)(2)b., "Compensation"
and "Elective Deferrals" mean Compensation and Elective Deferrals for:
____________________. [Note: The Employer must complete the blank line with the
applicable time period for computing the Additional Discretionary Matching
Contribution, e.g., each payroll period, each calendar month, each Plan Year
quarter OR the Plan Year. If the Employer fails to specify a time period, the
Employer is deemed to have elected to compute its Additional Matching
Contribution based on the Plan Year.]

c.       [   ]    Describe Additional Matching Contribution formula and time
period:  ________________________ (The formula described must satisfy the
definitely determinable requirement under Treas. Reg. §1.401-1(b) and, if the
Employer elects to satisfy the ACP safe harbor under Election 38(a)(2)a., the
formula must comply with Section 3.05(G).)

[Note: If the Employer elects to satisfy the ACP safe harbor under Election
38(a)(2)a. then as to any and all Matching Contributions, including Fixed
Additional Matching Contributions and Discretionary Additional Matching
Contributions: (i) the matching rate may not increase as the Elective Deferral
percentage increases; (ii) no HCE may be entitled to a greater rate of match
than any NHCE; (iii) the Employer must limit Elective Deferrals taken into
account for the Additional Matching Contributions to a maximum of 6% of Plan
Year Compensation;  (iv) the Plan must apply all Matching Contributions to
Catch-Up Deferrals;  and (v) in the case of a Discretionary Additional Matching
Contribution, the contribution amount may not exceed 4% of the Participant's
Plan Year Compensation. ]

(j)    [   ]    Multiple Safe Harbor Contributions in disaggregated Plan.  The
Employer elects to make different Safe Harbor Contributions and/or Additional
Matching Contributions to disaggregated parts of its Plan under Treas. Reg.
§1.401(k) -1(b)(4) as follows:  __________ (Specify contributions for
disaggregated plans, e.g., as to collectively bargained employees a 3%
Nonelective Safe Harbor Contribution applies and as to non-collectively
bargained employees, the Basic Matching Contribution applies).

 

31.  ALLOCATION CONDITIONS (3.06(B)/(C)). The Plan does not apply any allocation
conditions to: (i) Elective Deferrals; (ii) Safe Harbor Contributions; (iii)
Additional Matching Contributions which will satisfy the ACP test safe harbor;
(iv) Employee Contributions; (v) Rollover Contributions; (vi) Designated IRA
Contributions; (vii) SIMPLE Contributions; or (viii) Prevailing Wage
Contributions. To receive an allocation of Matching Contributions, Nonelective
Contributions or Participant forfeitures, a Participant must satisfy the
following allocation condition(s) (Choose one of (a) or (b). Choose (c) if
applicable.):

(a)   [   ]    No conditions. No allocation conditions apply to Matching
Contributions, to Nonelective Contributions or to forfeitures.

(b)   [X]    Conditions. The following allocation conditions apply to the
designated Contribution Type and/or forfeitures (Choose one or more of (1)
through (7). Choose Contribution Type as applicable.):

[Note: For this Election 31, except as the Employer describes otherwise in
Election 31(b)(7) or as provided in Sections 3.03(C)(2) and 3.04(C)(2) regarding
Operational QMACs and Operational QNECs, Matching includes all Matching
Contributions and Nonelective includes all Nonelective Contributions to which
allocation conditions may apply. The Employer under Election 31(b)(7) may not
impose an Hour of Service condition exceeding 1,000 Hours of Service in a Plan
Year.]

 

 

 

 

 

 

 

 

 

 

 

 

 

(1)

Matching, Nonelective

and Forfeitures

 

(2)

 

 

Matching

(3)

 

 

Nonelective

(4)

 

 

Forfeitures

(1)

[   ]

None.

(See

N/A

Election 31(a))

 

[

]

[

]

[

]

(2)

[   ]

501 HOS/terminees (91 consecutive days if

Elapsed Time). See Section 3.06(B)(1)(b).

[   ]

OR

[

]

[

]

[

]

(3)

[X]

Last day of the Plan Year.

[X]

OR

[

]

[

]

[

]

(4)

[   ]

Last day of the Election 31(c) time period.

[   ]

OR

[

]

[

]

[

]

(5)

[X]

1,000 HOS in the Plan Year (182 consecutive days in Plan Year if Elapsed Time).

[X]

OR

[

]

[

]

[

]

(6)

[   ]

         (specify) HOS within the Election

31(c) time period, (but not exceeding 1,000

[   ]

OR

[

]

[

]

[

]

 

 

HOS in a Plan Year).

 

 

 

 

 

 

 

 

(7)     [   ]    Describe conditions: _______________(e.g., Last day of the Plan
Year as to Nonelective Contributions for Participating Employer "A"
Participants. No allocation conditions for Participating Employer "B"
Participants.)

 





© 2014 Wells Fargo Bank, N.A. or its suppliers

22

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



(c)   [   ]    Time period. Under Section 3.06(C), apply Elections 31(b)(4),
(b)(6), or (b)(7) to the specified contributions/forfeitures based on each
(Choose one or more of (1) through (5). Choose Contribution Type as
applicable.):

 

 

 

 

 

 

 

 

 

 

 

 

(1)

[   ]

Plan Year.

 

[   ]

OR

[   ]

[   ]

[   ]

 

(2)

[   ]

Plan Year quarter.

 

[   ]

OR

[   ]

[   ]

[   ]

 

(3)

[   ]

Calendar month.

 

[   ]

OR

[   ]

[   ]

[   ]

 

(4)

[   ]

Payroll period.

 

[   ]

OR

[   ]

[   ]

[   ]

 

(5)

[   ]

Describe time period: ____________________________

 

 

[Note: If the Employer elects 31(b)(4) or (b)(6), the Employer must choose (c).
If the Employer elects 31(b)(7), choose (c) if applicable.]

 

32.  ALLOCATION CONDITIONS - APPLICATION/WAIVER/SUSPENSION (3.06(D)/(F)). Under
Section 3.06(D), in the event of Severance from Employment as described below,
apply or do not apply Election 31(b) allocation conditions to the specified
contributions/forfeitures  as follows (If the Employer elects 31(b), the
Employer must complete Election 32. Choose one of (a) or (b). Complete (c).):

[Note: For this Election 32, except as the Employer describes otherwise in
Election 31(b)(7) or as provided in Sections 3.03(C)(2)
and 3.04(C)(2)  regarding Operational QMACs and Operational QNECs, Matching
includes all Matching Contributions and Nonelective includes all Nonelective
Contributions to which allocation conditions may apply.]

(a)   [X]    Total waiver or application. If a Participant incurs a Severance
from Employment on account of or following death, Disability or attainment of
Normal Retirement Age or Early Retirement Age (Choose one of (1) or (2).):

(1)     [X]    Do not apply. Do not apply elected allocation conditions to
Matching Contributions, to Nonelective Contributions or to forfeitures.

(2)     [   ]    Apply. Apply elected allocation conditions to Matching
Contributions, to Nonelective Contributions and to forfeitures.

(b)   [   ]    Application/waiver as to Contribution Types events. If a
Participant incurs a Severance from Employment, apply allocation conditions
except such conditions are waived if Severance from Employment is on account of
or following death, Disability or attainment of Normal Retirement Age or Early
Retirement Age as specified, and as applied to the specified Contribution
Types/forfeitures (Choose one or more of (1) through (4). Choose Contribution
Type as applicable.):

 

 

(1) Matching,

 

(2)

(3)

(4)

Nonelective

and Forfeitures

 

 

Matching

 

Nonelective

 

Forfeitures

(1)

[

]

Death.

[   ]

OR

[   ]

[   ]

[   ]

(2)

[

]

Disability.

[   ]

OR

[   ]

[   ]

[   ]

(3)

[

]

Normal Retirement Age.

[   ]

OR

[   ]

[   ]

[   ]

(4)

[

]

Early Retirement Age.

[   ]

OR

[   ]

[   ]

[   ]

(c)   Suspension. The suspension of allocation conditions of Section 3.06(F)
(Choose one of (1) or (2).):  

(1)     [   ]    Applies. Applies as follows (Choose one of a., b., or c.):

a.       [   ]    Both. Applies both to Nonelective Contributions and to
Matching Contributions.

b.       [   ]    Nonelective. Applies only to Nonelective Contributions.

c.       [   ]    Match. Applies only to Matching Contributions.

(2)     [X]    Does not apply.

 

33.  FORFEITURE ALLOCATION METHOD (3.07).  (Choose one of (a) or (b).):

[Note: Even if the Employer elects immediate vesting, the Employer should
complete Election 33. See Section 7.07.]

(a)   [   ]    Safe harbor/top-heavy exempt. Apply all forfeitures to Safe
Harbor Contributions and Plan expenses in accordance with Section 3.07(A)(4).

(b)   [X]    Apply to Contributions. The Plan Administrator will allocate a
Participant forfeiture attributable to all Contribution Types or attributable to
all Nonelective Contributions or to all Matching Contributions as follows
(Choose one or more of (1) through (6) and choose Contribution Type as
applicable. Choose (5) only in conjunction with at least one other election.):

 

 

 

 

(1)

(2)

(3)

All

Nonelective

Matching

Forfeitures

Forfeitures

Forfeitures





© 2014 Wells Fargo Bank, N.A. or its suppliers

23

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



 

 

 

 

 

 

 

 

 

 

 

(1)

[

]

Additional Nonelective. Allocate as additional Discretionary

Nonelective Contribution.

[

]

OR

[

]

[

]

(2)

[

]

Additional Match. Allocate as additional Discretionary

[

]

OR

[

]

[

]

 

 

 

Matching Contribution.

 

 

 

 

 

 

 

(3)

[

]

Reduce Nonelective. Apply to Nonelective Contribution.

[

]

OR

[

]

[

]

(4)

[X]

Reduce Match. Apply to Matching Contribution.

[X]

OR

[

]

[

]

(5)

[X]

Plan expenses. Pay reasonable Plan expenses. (See Section 7.04(C).)

[X]

OR

[

]

[

]

(6)

[   ]

Describe:  _____ (must  satisfy the definitely determinable requirement under
Treas. Reg. §1.401-1(b) and be applied in a uniform and nondiscriminatory
manner; e.g., Forfeitures attributable to transferred balances from Plan X are
allocated only to former

 

 

Plan X participants.)

 

34.  AUTOMATIC ESCALATION (3.02(G)). The Automatic Escalation provisions of
Section 3.02(G) (Choose one of (a) or (b). See Election 21 regarding Automatic
Deferrals. Automatic Escalation applies to Participants who have a Salary
Reduction Agreement in effect.):

(a)   [X]    Do not apply.

(b)   [   ]    Apply. (Complete (1), (2), (3), and if appropriate (4).):

(1)     Participants affected. The Automatic Escalation applies to (Choose one
of a., b., or c.):

a.       [   ]    All Deferring Participants. All Participants who have a Salary
Reduction Agreement in effect to defer at least          % of Compensation.

b.       [   ]    New Deferral Elections. All Participants who file a Salary
Reduction Agreement after the effective date of this Election, or, as
appropriate, any amendment thereto, to defer at least          % of
Compensation.

c.       [   ]    Describe affected Participants: ________________________

[Note: The Employer in Election 34(b)(1)c. may further describe affected
Participants, e.g., non-Collective Bargaining Employees OR Division A Employees.
The group of Participants must be definitely determinable and if an EACA under
Election 21, must be uniform.]

(2)     Automatic Increases. (Choose one of a. or b.):

a.       [   ]    Automatic increase. The Participant’s Elective Deferrals will
increase by         % per year up to a maximum of         % of Compensation
unless the Participant has filed a Contrary Election after the effective date of
this Election or, as appropriate, any amendment thereto.

b.       [   ]    Describe increase: __________________

[Note: The Employer in Election 34(b)(2)b. may define different increases for
different groups of Participants or may otherwise limit Automatic Escalation.
Any such provisions must be definitely determinable.]

(3)     Change Date. The Elective Deferrals will increase on the following day
each Plan Year:

a.       [   ]    First day of the Plan Year.

b.       [   ]    Other:  _________________________ (must be a specified or
definitely determinable date that occurs at least annually)

(4)     First Year of Increase. The automatic escalation provision will apply to
a participant beginning with the first Change Date after the Participant files a
Salary Reduction Agreement (or, if sooner, the effective date of this Election,
or, as appropriate, any amendment thereto), unless a. is selected below:

a.       [   ]    The escalation provision will apply as of the second Change
Date thereafter.

 

35.  IN-PLAN ROTH ROLLOVER CONTRIBUTION (3.08(E)). The following provisions
apply regarding In-Plan Roth Rollover Contributions (Choose one of (a) or (b);
also see Election 56(d)(1); leave blank if Election 6(b)(1) is not selected.):

(a)   [   ]    Not Applicable. The Plan does not permit In-Plan Roth Rollover
Contributions.

(b)   [   ]    Applies. The Plan permits In-Plan Roth Rollover Contributions.
(Choose (1) if applicable.)

(1)     [   ]    Effective Date.                                        (enter
date not earlier than September 28, 2010; may be left blank if same as Plan
or Restatement Effective Date).





© 2014 Wells Fargo Bank, N.A. or its suppliers

24

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



36.  EMPLOYEE (AFTER-TAX) CONTRIBUTIONS (3.09). The following additional
elections apply to Employee Contributions under Election 6(f). (Choose one or
both of (a) and (b) if applicable.):

(a)   [   ]    Additional limitations. The Plan permits Employee Contributions
subject to the following limitations, if any, in addition to those already
imposed under the Plan:  ______________________

[Note: Any designated limitation(s) must be the same for all Participants and
must be definitely determinable (e.g., Employee Contributions may not exceed the
lesser of $5,000 dollars or 10% of Compensation for the Plan Year and/or
Employee Contributions may not be less than $50 or 2% of Compensation per
payroll period).]

(b)   [   ]    Apply Matching Contribution. For each Plan Year, the Employer's
Matching Contribution made as to Employee Contributions is: 
______________________

[Note: The Employer Matching Contribution formula must be the same for all
Participants and must be definitely determinable (e.g., A fixed Matching
Contribution equal to 50% of Employee Contributions not exceeding 6% of Plan
Year Compensation or A Discretionary Matching Contribution based on Employee
Contributions).]

 

37.  DESIGNATED IRA CONTRIBUTIONS (3.12). Under Election 6(h), a Participant may
make Designated IRA Contributions. (Complete (a) and (b).):

(a)   Type of IRA contribution. A Participant's Designated IRA Contributions
will be (Choose one of (1), (2), or (3).):  

(1)     [   ]    Traditional.

(2)     [   ]    Roth.

(3)     [   ]    Traditional/Roth. As the Participant elects at the time of
contribution.

(b)   Type of Account. A Participant's Designated IRA Contributions will be held
in the following form of Account(s) (Choose one of (1), (2), or (3).):

(1)     [   ]    IRA.

(2)     [   ]    Individual Retirement Annuity.

(3)     [   ]    IRA/Individual Retirement Annuity. As the Participant elects at
the time of contribution.

 

ARTICLE IV LIMITATIONS AND TESTING

 

38.  ANNUAL TESTING ELECTIONS (4.06(B)). The Employer makes the following Plan
specific annual testing elections under Section 4.06(B). (Complete (a) and (b)
as applicable. Leave (a) blank if the Plan is a SIMPLE 401(k) plan.):  

(a)   [X]    Nondiscrimination testing. (Choose one or more of (1), (2), and
(3).):

(1)     [X]    Traditional 401(k) Plan/ADP/ACP test. The following testing
method(s) apply:

[Note: The Plan may "split test". For Current Year Testing, See Section 4.11(E).
For Prior Year Testing, see Section 4.11(I) and, as to the first Plan Year, see
Sections 4.10(B)(4)(f)(iv) and 4.10(C)(5)(e)(iv).]

 

ADP Test (Choose one of a. or b.)

a.       [   ]    Current Year Testing.

b.       [X]    Prior Year Testing.

 

ACP Test (Choose one of c., d., or e.)

c.       [   ]    Not applicable.   The Plan does not permit  Matching
Contributions or  Employee Contributions and the  Plan
Administrator will not recharacterize Elective Deferrals as
Employee Contributions for testing.

d.       [   ]    Current Year Testing.

e.       [X]    Prior Year Testing.

(2)     [   ]    Safe Harbor
 Plan/No testing or ACP test only. (Choose one of a. or b.):

a.       [   ]    No
 testing. ADP test safe harbor applies and if applicable, ACP test safe harbor applies.

b.       [   ]    ACP test only. ADP
 test safe harbor applies, but Plan will perform ACP test as follows (Choose
one of (i) or (ii).):

(i)      [   ]    Current Year Testing.

(ii)      [   ]    Prior Year Testing.

(3)     [   ]    Maybe notice (Election 30(b)). See Section 3.05(I).

[Note: The Employer may make elections under both the Traditional 401(k) Plan
and Safe Harbor Plan elections, in order to accommodate a Plan that applies both
testing elections (e.g., Safe Harbor Includible Employees group and tested
Otherwise Excludible Employees





© 2014 Wells Fargo Bank, N.A. or its suppliers

25

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



group, or Safe Harbor Plan with tested after-tax Employee Contributions). In the
absence of an election regarding ADP or ACP tested contributions, Current Year
Testing applies.]

(b)   [   ]    HCE determination.  The Top-Paid Group election and the calendar
year data election are not used unless elected below (Choose one or both of (1)
and (2) if applicable.):  

(1)     [   ]    Top-paid group election applies.

(2)     [   ]    Calendar year data election (fiscal year Plan only) applies.

 

ARTICLE V

VESTING REQUIREMENTS

 

39.  NORMAL RETIREMENT AGE (5.01). A Participant attains Normal Retirement Age
under the Plan on the following date (Choose one of (a) or (b).):

(a)   [X]    Specific age. The date the Participant attains age  65  . [Note:
The age may not exceed age 65.]

(b)   [   ]    Age/participation. The later of the date the Participant attains
age           or the           anniversary of the first day of the Plan Year in
which the Participant commenced participation in the Plan. [Note: The age may
not exceed age 65 and the anniversary may not exceed the 5th.]

 

40.  EARLY RETIREMENT AGE (5.01).  (Choose one of (a) or (b).):

(a)   [   ]    Not applicable. The Plan does not provide for an Early Retirement
Age.

(b)   [X]    Early Retirement Age. Early Retirement Age is the later of: (i) the
date a Participant attains age  55  ; (ii) the date a Participant reaches
his/her          anniversary of the first day of the Plan Year in which the
Participant commenced participation in the Plan; or (iii) the date a Participant
completes  10  Years of Service.

[Note: The Employer should leave blank any of clauses (i), (ii), and (iii) which
are not applicable.] "Years of Service" under this Election 40 means (Choose one
of (1) or (2) as applicable.):

(1)     [   ]    Eligibility. Years of Service for eligibility in Election 16.

(2)     [X]    Vesting. Years of Service for vesting in Elections 43 and 44.

[Note: Election of an Early Retirement Age does not affect the time at which a
Participant may receive a Plan distribution. However, a Participant becomes 100%
vested at Early Retirement Age.]

 

41.  ACCELERATION ON DEATH OR DISABILITY (5.02). Under Section 5.02, if a
Participant incurs a Severance from Employment as a result of death or
Disability (Choose one of (a), (b), or (c).):

(a)   [   ]    Applies. Apply 100% vesting.

(b)   [   ]    Not applicable.  Do not apply 100% vesting.  The Participant's
vesting is in accordance with the applicable Plan vesting schedule.

(c)   [X]    Limited application. Apply 100% vesting, but only if a Participant
incurs a Severance from Employment as a result of (Choose one of (1) or (2).):

(1)     [X]    Death.

(2)     [   ]    Disability.

 

42.  VESTING SCHEDULE (5.03). A Participant has a 100% Vested interest at all
times in his/her Accounts attributable to: (i) Elective Deferrals;
(ii)  Employee Contributions; (iii) QNECs; (iv) QMACs; (v) Safe Harbor
Contributions (other than QACA Safe Harbor Contributions); (vi) SIMPLE
Contributions; (vii) Rollover Contributions; (viii) Prevailing Wage
Contributions; (ix) DECs; and (x) Designated  IRA Contributions. The following
vesting schedule applies to Regular Matching Contributions, to Additional
Matching Contributions (irrespective of ACP testing status), to Nonelective
Contributions (other than Prevailing Wage Contributions) and to QACA Safe Harbor
Contributions. (Choose (a) or choose one or both of (b) and (c) as applicable.):

(a)   [   ]    Immediate vesting. 100% Vested at all times in all Accounts.

[Note: Unless all Contribution Types are 100% Vested, the Employer should not
elect 42(a). If the Employer elects immediate vesting under 42(a), the Employer
should not complete the balance of Election 42 or Elections 43 and 44 (except as
noted therein). The Employer must elect 42(a) if the eligibility Service
condition under Election 14 as to all Contribution Types (except Elective
Deferrals and Safe Harbor Contributions) exceeds one Year of Service or more
than 12 months. The Employer must elect 42(b)(1) as to any Contribution Type
where the eligibility service condition exceeds one Year of Service or more than
12 months. The Employer should elect 42(b) if any Contribution Type is subject
to a vesting schedule.]

 





© 2014 Wells Fargo Bank, N.A. or its suppliers

26

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



(b)   [X]    Vesting schedules: Apply the following vesting schedules (Choose
one or more of (1) through (6). Choose Contribution Type as applicable.):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(1)

 

(2)

(3)

(4)

(5)

 

 

 

 

 

 

 

 

Additional

 

 

 

 

 

All

 

 

Regular

Matching (See

QACA

 

 

 

 

Contributions

 

Nonelective

Matching

Section 3.05(F))

Safe Harbor

(1)

[   ]

Immediate vesting

 

N/A
(See Election 42(a))

 

[   ]

[   ]

[   ]

[   ]

(2)

[   ]

6-year graded.

 

[   ]

OR

[   ]

[   ]

[   ]

N/A

(3)

[X]

3-year cliff.

 

[   ]

OR

[X]

[   ]

[   ]

N/A

(4)

[X]

Modified Schedule

 

[   ]

OR

[   ]

[X]

[   ]

N/A

 

 

Years of Service

Vested %

 

 

 

 

 

 

 

 

Less than 1

a.  0%

 

 

 

 

 

 

 

 

1

b.  0%

 

 

 

 

 

 

 

 

2

c.  25%

 

 

 

 

 

 

 

 

3

d.  50%

 

 

 

 

 

 

 

 

4

e.  75%

 

 

 

 

 

 

 

 

5

f.  100%

 

 

 

 

 

 

 

 

6 or more

100%

 

 

 

 

 

 

(5)

[   ]

2-year cliff.

 

[   ]

OR

[   ]

[   ]

[   ]

[   ]

(6)

[   ]

Modified 2-year schedule:

[   ]

OR

[   ]

[   ]

[   ]

[   ]

 

 

Years of Service

Vested %

 

 

 

 

 

 

 

 

Less than 1

a.  ____

 

 

 

 

 

 

 

 

1

b.  ____

 

 

 

 

 

 

 

 

2

100%

 

 

 

 

 

 

[Note: If the Employer does not elect 42(a), the Employer under 42(b) must elect
immediate vesting or must elect one of the specified alternative vesting
schedules. The Employer must elect either 42(b)(5) or (6) as to QACA Safe Harbor
Contributions. The modified top-heavy schedule of Election 42(b)(4) must satisfy
Code §411(a)(2)(B). If the Employer elects Additional Matching under Election
30(i), the Employer should elect vesting under the Additional Matching column in
this Election 42(b). That election app lies to the Additional Matching even if
the Employer has given the maybe notice but does not give the supplemental
notice for any Plan Year and as to such Plan Years, the Plan is not a safe
harbor plan and the Matching Contributions are not Additional Matching
Contributions. If the Plan's Effective Date is before January 1, 2007, the
Employer may wish to complete the override elections in Appendix B relating to
the application of non-top-heavy vesting.]

(c)   [X]    Special vesting provisions:  Employer Nonelective contributions of
current participants with 1 or 2 Years of Service will remain on a 5-year graded
vesting schedule (0-1 Years of Service 0%, 2 Years of Service 25%) until they
reach their 3rd Year of Service, at which time they will become 100% vested.

[Note: The Employer under Election 42(c) may describe special vesting provisions
from the elections available under Election 42 and/or a combination thereof as
to a: (i) Participant group (e.g., Full vesting applies to Division A Employees
OR to Employees hired on/before "x" date. 6-year graded vesting applies to
Division B Employees OR to Employees hired after "x" date.); and/or (ii)
Contribution Type (e. g., Full vesting applies as to Discretionary Nonelective
Contributions. 6-year graded vesting applies to Fixed Nonelective
Contributions). Any special vesting provision must satisfy Code §411(a) and must
be nondiscriminatory.]

 

43.  YEAR OF SERVICE - VESTING (5.05).  (Complete both (a) and (b).):

[Note: If the Employer elects the Elapsed Time Method for vesting the Employer
should not complete this Election 43. If the Employer elects immediate vesting,
the Employer should not complete Election 43 or Election 44 unless it elects to
apply a Year of Service for vesting under any other Adoption Agreement
election.]

(a)   Year of Service. An Employee must complete at least  1,000  Hours of
Service during a Vesting Computation Period to receive credit for a Year of
Service under Article V. [Note: The number may not exceed 1,000. If left blank,
the requirement is 1,000.]

(b)   Vesting Computation Period. The Plan measures a Year of Service based on
the following 12-consecutive month period (Choose one of (1) or (2).):

(1)     [X]    Plan Year.

(2)     [   ]    Anniversary Year.





© 2014 Wells Fargo Bank, N.A. or its suppliers

27

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



44.  EXCLUDED YEARS OF SERVICE - VESTING (5.05(C)).  (Choose (a) or (b).):  

(a)   [X]    None. None other than as specified in Section 5.05(C)(1).

(b)   [   ]    Exclusions. The Plan excludes the following Years of Service for
purposes of vesting (Choose one or more of (1) through (4).):

(1)     [   ]    Age 18. Any Year of Service before the Vesting Computation
Period during which the Participant attained the age of 18.

(2)     [   ]    Prior to Plan establishment.  Any Year of Service during the
period the Employer did not maintain this Plan or a predecessor plan.

(3)     [   ]    Rule of Parity. Any Year of Service excluded under the rule of
parity. See Plan Section 5.06(C).

(4)     [   ]    Additional exclusions. The following Years of Service:
________________

[Note: The Employer under Election 44(b)(4) may describe vesting service
exclusions provisions available under Election 44 and/or a combination thereof
as to a: (i) Participant group (e.g., No exclusions apply to Division A
Employees OR to Employees hired on/before "x" date. The age 18 exclusion applies
to Division B Employees OR to Employees hired after "x" date.); or (ii)
Contribution Type (e.g., No exclusions apply as to Discretionary Nonelective
Contributions. The age 18 exclusion applies to Fixed Nonelective Contributions).
Any exclusion specified under Election 44(b)(4) must comply with Code
§411(a)(4). Any exclusion must be nondiscriminatory.]

 

ARTICLE VI

DISTRIBUTION OF ACCOUNT BALANCE

 

45.  MANDATORY DISTRIBUTION (6.01(A)(1)/6.08(D)).  The Plan provides or does not
provide for Mandatory Distribution of a Participant's Vested Account Balance
following Severance  from Employment, as follows (Choose one of (a) or
(b).  Choose (c) if applicable.):

(a)   [   ]    No Mandatory Distribution. The Plan will not make a Mandatory
Distribution following Severance from Employment.

(b)   [X]    Mandatory Distribution. The Plan will make a Mandatory Distribution
following Severance from Employment. (Complete (1) and (2). Choose (3) unless
the Employer elects to limit Mandatory Distributions to $1,000 including
Rollover Contributions under Elections 45(b)(1)b. and 45(b)(2)b.):

(1)     Amount limit. As to a Participant who incurs a Severance from Employment
and who will receive distribution before attaining the later of age 62 or Normal
Retirement Age, the Mandatory Distribution maximum amount is equal to (Choose
one of a., b., or c.):

a.       [X]    $5,000.

b.       [   ]    $1,000.

c.       [   ]    Specify amount: $           (may not exceed $5,000).

[Note: This election only applies to the Mandatory Distribution maximum amount.
For other Plan provisions subject to a $5,000 limit, see election 56(g)(7) in
Appendix B.]

(2)     Application of Rollovers to amount limit. In determining whether a
Participant's Vested Account Balance exceeds the Mandatory Distribution dollar
limit in Election 45(b)(1), the Plan (Choose one of a. or b.):

a.       [X]    Disregards Rollover Contribution Account.

b.       [   ]    Includes Rollover Contribution Account.

(3)     [X]    Amount of Mandatory Distribution subject to Automatic Rollover. A
Mandatory Distribution to a Participant before attaining the later of age 62 or
Normal Retirement Age is subject to Automatic Rollover under Section 6.08(D)
(Choose one of a. or b.):

a.       [X]    Only if exceeds $1,000. Only if the amount of the Mandatory
Distribution exceeds $1,000, which for this purpose must include any Rollover
Contributions Account.

b.       [   ]    Specify lesser amount. Only if the amount of the Mandatory
Distribution is at least: $             (specify $1,000 or less), which for this
purpose must include any Rollover Contributions Account.

(c)   [   ]    Required distribution at Normal Retirement Age. A severed
Participant may not elect to delay distribution beyond the later of age 62 or
Normal Retirement Age.

 





© 2014 Wells Fargo Bank, N.A. or its suppliers

28

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



46.  SEVERANCE DISTRIBUTION TIMING (6.01). Subject to the timing limitations of
Section 6.01(A)(1) in the case of a Mandatory Distribution, or in the case of
any Distribution Requiring Consent under Section 6.01(A)(2), for which consent
is received, the Plan Administrator  will instruct the Trustee to distribute a
Participant's Vested Account Balance as soon as is administratively practical
following the time specified below (Choose one or more of (a) through (i) as
applicable; choose (j) if applicable.):

[Note: If a Participant dies after Severance from Employment but before
receiving distribution of all of his/her Account, the elections under this
Election 46 no longer apply. See Section 6.01(B) and Election 50.]

 

 

 

 

 

 

 

 

 

 

(1) Mandatory Distribution

(2) Distribution Requiring Consent

(a)

[X]

Immediate. Immediately following Severance from Employment.

[X]

[X]

(b)

[

]

Next Valuation Date. After the next Valuation Date following

[

]

[

]

 

 

 

Severance from Employment.

 

 

 

 

(c)

[

]

Plan Year. In the          Plan Year following Severance from Employment (e.g.,
next or fifth).

[

]

[

]

(d)

[

]

Plan Year quarter. In the          Plan Year quarter following Severance from
Employment (e.g., next or fifth).

[

]

[

]

(e)

[

]

Contribution Type Accounts.                                         (specify
timing)

as to the Participant's                                        Account(s) and

                                       (specify timing) as to the Participant's

[

]

[

]

 

 

 

                                             Account(s) (e.g., As soon as is
practical following Severance from Employment as to the Participant's Elective
Deferral Account and as soon as is practical in the next Plan Year following
Severance from Employment as to the Participant's Nonelective and Matching
Accounts).

 

 

 

 

(f)

[

]

Vesting controlled timing. If the Participant's total Vested Account Balance
exceeds $           , distribute                                       (specify
timing) and if the Participant's total Vested Account Balance does not

[

]

[

]

 

 

 

exceed $          , distribute                                  (specify
timing).

 

 

 

 

(g)

[

]

Distribute at Normal Retirement Age. As to a Mandatory Distribution, distribute
not later than 60 days after the beginning of the Plan Year following the Plan
Year in which the previously severed Participant attains the earlier of Normal
Retirement Age or age 65.

[Note: An election under column (2) only will have effect if the Plan's NRA is
less than age 62.]

[

]

[

]

(h)

[

]

No buy-back/vesting controlled timing. Distribute as soon as is practical
following Severance from Employment if the Participant is

[

]

[

]

 

 

 

fully Vested. Distribute as soon as is practical following a Forfeiture

Break in Service if the Participant is not fully Vested.

 

 

 

 

(i)    [   ]    Describe Severance from Employment distribution timing: 
__________________

[Note: The Employer under Election 46(i) may describe Severance from Employment
distribution timing provisions from the elections available under Election 46
and/or a combination thereof as to any: (i) Participant group (e.g., Immediate
distribution after Severance from Employment applies to Division A Employees OR
to Employees hired on/before "x" date. Distribution after the next Valuation
Date following Severance from Employment applies to Division B Employees OR to
Employees hired after "x" date.); (ii) Contribution Type and Participant group
(e.g., As to Division A Employees, immediate distribution after Severance from
Employment applies as to Elective Deferral  Accounts and distribution after the
next Valuation Date following Severance from Employment applies to Nonelective
Contribution Accounts); and/or (iii) merged plan account now held in the Plan
(e.g., The accounts from the X plan merged into this Plan continue to be
distributable in accordance with the X plan terms [supply terms] and not in
accordance with the terms of this Plan). An Employer's election under Election
46(i) must: (i) be objectively determinable; (ii) not be subject to Employer
discretion; (iii) comply with Code §401(a)(14) timing requirements; (iv) be
nondiscriminatory and (v) preserve Protected Benefits as required.]

(j)    [   ]    Acceleration. Notwithstanding any later specified distribution
date in Election 46, a Participant may elect an earlier distribution following
Severance from Employment (Choose (1) and (2) as applicable.):

(1)     [   ]    Disability. If Severance from Employment is on account of
Disability or if the Participant incurs a Disability following

Severance from Employment.

(2)     [   ]    Hardship. If the Participant incurs a hardship under Section
6.07(B) following Severance from Employment.





© 2014 Wells Fargo Bank, N.A. or its suppliers

29

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



47.  IN-SERVICE DISTRIBUTIONS/EVENTS (6.01(C)). A Participant may elect an
In-Service Distribution of the designated Contribution Type Accounts based on
any of the following events in accordance with Section 6.01(C) (Choose one of
(a) or (b).):

[Note: If the Employer elects any In-Service Distribution option, a Participant
may elect to receive as many In-Service Distributions per Plan Year (with a
minimum of one per Plan Year) as the Plan Administrator's In-Service
Distribution form or policy may permit. If the form or policy is silent, the
number of In-Service Distributions is not limited. Prevailing Wage Contributions
are treated as Nonelective Contributions. See Section 6.01(C)(4)(d) if the
Employer elects to use Prevailing Wage Contributions to offset other
contributions.]

(a)   [   ]    None. The Plan does not permit any In-Service Distributions
except as to any of the following (if applicable): (i) RMDs under Section 6.02;
(ii) Protected Benefits; and (iii) Designated IRA Contributions. Also see
Section 6.01(C)(4)(e) with regard to Rollover Contributions, Employee
Contributions and DECs.

(b)   [X]    Permitted. In-Service Distributions are permitted as follows from
the designated Contribution Type Accounts (Choose one or more of (1) through
(9).):

[Note: Unless the Employer elects otherwise in Election (b)(9) below, Elective
Deferrals under Election 47(b) includes Pre -Tax and Roth Deferrals and Matching
Contributions includes Additional Matching Contributions (irrespective of the
Plan's ACP testing status).]

 

 

 

 

 

 

 

 

 

 

 

 

(1) All Contrib.

(2) Elective Deferrals

(3)

Safe Harbor

Contrib.

(4)

 

QNECs

(5)

 

QMACs

(6) Matching Contrib.

(7) Nonelective/ SIMPLE

(1)

[   ]

None. Except for Election 47(a) exceptions.

N/A

(See Election

47(a))

[   ]

[   ]

[   ]

[   ]

[

]

[

]

(2)

[X]

Age (Choose one or both of a. and b.):

 

 

 

 

 

 

 

 

 

 

a.

[X]   Age  59 1/2   
(must be at least 59 1/2).

[X]   OR

[   ]

[   ]

[   ]

[   ]

[

]

[

]

 

b.

[   ]  Age           (may be less than 59 1/2).

N/A

N/A

N/A

N/A

N/A

[

]

[

]

(3)

[X]

Hardship (Choose one or both of a. and b.):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a.

[X]   Hardship (safe harbor). See Section 6.07(A).

N/A

[X]

N/A

N/A

N/A

[X]

[X]

 

b.

[   ]  Hardship (non- safe harbor). See Section 6.07(B).

N/A

[   ]

N/A

N/A

N/A

[

]

[

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(4)

[

]

Disability.

[   ]

OR

[   ]

[   ]

[   ]

[   ]

[

]

[

]

(5)

[

]

         Year contributions.

(specify minimum of two years) See Section 6.01(C)(4)(a)(i).

N/A

 

N/A

N/A

N/A

N/A

[

]

[

]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(6)

[

]

___  months of participation.   (specify minimum of 60 months) See
Section 6.01(C)(4)(a)(ii).

N/A

 

N/A

N/A

N/A

N/A

[

]

[

]

 

 

 

 

 

 

 

 

 

 

 

(7)

[   ]

Qualified Reservist Distribution.  See Section 6.01(C)(4)(b)(iii).

N/A

 

[   ]

N/A

N/A

N/A

N/A

N/A

(8)

[X]

Deemed Severance Distribution. See Section 6.11.

[X]

 

[   ]

[   ]

[   ]

[   ]

[   ]

[   ]

 

 

 

 

 

 

 

 

 

 

 

(9)     [   ]    Describe:  ______________

[Note: The Employer under Election 47(b)(9) may describe In-Service Distribution
provisions from the elections available under Election 47 and/or a combination
thereof as to any: (i) Participant group (e.g., Division A Employee Accounts are
distributable at age 59 1/2 OR Accounts of Employees hired on/before "x" date
are distributable at age 59 1/2. No In-Service Distributions apply to Division B
Employees





© 2014 Wells Fargo Bank, N.A. or its suppliers

30

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



OR to Employees hired after "x" date.); (ii) Contribution Type (e.g.,
Discretionary Nonelective Contribution Accounts are distributable on Disability.
Fixed Nonelective Contribution Accounts are distributable on Disability or
Hardship (non-safe harbor)); and/or (iii) merged plan account now held in the
Plan (e.g., The accounts from the X plan merged into this Plan continue to be
distributable in accordance with the X plan terms [supply terms] and not in
accordance with the terms of this Plan). An Employer's election under Election
47(b)(9) must: (i) be objectively determinable; (ii) not be subject to Employer
discretion; (iii) preserve Protected Benefits a s required; (iv) be
nondiscriminatory; and (v) not permit an "early" distribution of any Restricted
401(k) Accounts or Restricted Pension Accounts. See Sections 6.01(C)(4) and
11.02(C)(3).]

 

48.  IN-SERVICE DISTRIBUTIONS/ADDITIONAL CONDITIONS (6.01(C)). The following
additional conditions apply to In-Service Distributions under Election 47(b)
(Choose one of (a) or (b).):

(a)   [   ]    Additional conditions. (Choose one or more of (1) through (3) as
applicable.):

(1)     [   ]    100% vesting required. A Participant may not receive an
In-Service Distribution unless the Participant is 100% Vested in the
distributing Account. This restriction applies to (Choose one or more of a. or
b.):

a.       [   ]    Hardship distributions. Distributions based on hardship.

b.       [   ]    Other In-Service. In-Service distributions other than
distributions based on hardship.

(2)     [   ]    Minimum amount. A Participant may not receive an In-Service
Distribution in an amount which is less than:    
$           (specify amount not exceeding $1,000).

(3)     [   ]    Describe other conditions:  __________________________

[Note: An Employer's election under Election 48(a)(3) must: (i) be objectively
determinable; (ii) not be subject to Employer discretion; (iii) preserve
Protected Benefits as required; (iv) be nondiscriminatory; and (v) not permit an
"early" distribution of any Restricted 401(k) Accounts or Restricted Pension
Accounts. See Section 6.01(C)(4).]

(b)   [X]    No other conditions. A Participant may elect to receive an
In-Service Distribution upon any Election 47(b) event without further condition,
provided that the amount distributed may not exceed the Vested amount in the
distributing Account.

 

49.  POST-SEVERANCE AND LIFETIME RMD DISTRIBUTION METHODS (6.03). A Participant
whose Vested Account Balance exceeds $5,000 (or any lesser amount elected in
Appendix B, Election 56(g)(7)): (i) who has incurred a Severance from Employment
and will receive a distribution; or (ii) who remains employed but who must
receive lifetime RMDs, may elect distribution under one of the following
method(s) of distribution described in Section 6.03 and subject to any Section
6.03 limitations.  (Choose one or more of (a) through (f) as applicable.):

[Note: If a Participant dies after Severance from Employment but before
receiving distribution of all of his/her Account, the elections under this
Election 49 no longer apply. See Section 6.01(B) and Election 50.]

(a)   [X]    Lump-Sum. See Section 6.03(A)(3).

(b)   [   ]    Installments only if Participant subject to lifetime RMDs. A
Participant who is required to receive lifetime RMDs may receive installments
payable in monthly, quarterly or annual installments equal to or exceeding the
annual RMD amount. See Sections 6.02(A) and 6.03(A)(4)(a).

(c)   [X]    Installments. See Section 6.03(A)(4).

(d)   [   ]    Alternative Annuity: ______________________. See Section
6.03(A)(5).

[Note: Under a Plan which is subject to the joint and survivor annuity
distribution requirements of Section 6.04 (Election 51(b)), the Employer may
elect under 49(d) to offer one or more additional annuities (Alternative
Annuity) to the Plan's QJSA, QPSA or QOSA. If the Employer elects under Election
51(a) to exempt Exempt Participants from the joint and survivor annuity
requirements, the Employer should not elect to provide an Alternative Annuity
under 49(d).]

(e)   [   ]    Ad-Hoc distributions. See Section 6.03(A)(6).

[Note: If an Employer elects to permit Ad-Hoc distributions the option must be
available to all Participants.]

(f)    [   ]    Describe distribution method(s):  __________________

[Note: The Employer under Election 49(f) may describe Severance from Employment
distribution methods from the elections available under Election 49 and/or a
combination thereof as to any: (i) Participant group (e.g., Division A Employee
Accounts are distributable in a Lump-Sum OR Accounts of Employees hired  after
"x" date are distributable in a Lump-Sum. Division B Employee Accounts are
distributable in a Lump-Sum or in Installments OR Accounts of Employees hired
on/before "x" date are distributable in a Lump -Sum or in Installments.); (ii)
Contribution Type (e.g., Discretionary Nonelective Contribution Accounts are
distributable in a Lump-Sum. Fixed Nonelective Contribution Accounts are
distributable in a Lump-Sum or in Installments); and/or (iii) merged plan
account now held in the Plan (e.g., The accounts from the X plan merged into
this Plan continue to be distributable in accordance with the X plan terms
[supply terms] and not in accordance with  the terms of this Plan). An
Employer's election under  Election 49(f) must: (i) be objectively determinable;
(ii) not be subject to Employer, Plan Administrator or Trustee discretion; (iii)
be nondiscriminatory; and (iv) preserve Protected Benefits as required.]

 





© 2014 Wells Fargo Bank, N.A. or its suppliers

31

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



50.  BENEFICIARY DISTRIBUTION ELECTIONS (6.01(B)).  Distributions following a
Participant's death will be made as follows (Choose one of (a), (b), or (c);
choose (d) if applicable.):

(a)   [   ]    Immediate. As soon as practical following the Participant's
death.

(b)   [   ]    Next Calendar Year. At such time as the Beneficiary may elect,
but in any event on or before the last day of the calendar year which next
follows the calendar year of the Participant's death.

(c)   [X]    As Beneficiary elects. At such time as the Beneficiary may elect,
consistent with Section 6.02.

(d)   [   ]    Describe:  _________________

[Note: The Employer under Election 50(d) may describe an alternative
distribution timing or afford the Beneficiary an election which is narrower than
that permitted under election 50(c), or include special provisions related to
certain beneficiaries, (e.g., a surviving spouse). However, any election under
Election 50(d) must require distribution to commence no later than the Section
6.02 required date.]

 

51.  JOINT AND SURVIVOR ANNUITY REQUIREMENTS (6.04). The joint and survivor
annuity distribution requirements of Section 6.04 (Choose one of (a) or (b).):

(a)   [X]    Profit sharing exception. Do not apply to an Exempt Participant, as
described in Section 6.04(G)(1), but apply to any other Participants (or to a
portion of their Account as described in Section 6.04(G)) (Complete (1).):

(1)     One-year marriage rule. Under Section 7.05(A)(3) relating to an Exempt
Participant's Beneficiary designation under the profit sharing exception (Choose
one of a. or b.):

a.       [   ]    Applies. The one-year marriage rule applies.

b.       [X]    Does not apply. The one-year marriage rule does not apply.

(b)   [   ]    Joint and survivor annuity applicable. Section 6.04 applies to
all Participants (Complete (1).):  

(1)     One-year marriage rule. Under Section 6.04(B) relating to the QPSA
(Choose one of a. or b.):

a.       [   ]    Applies. The one-year marriage rule applies.

b.       [   ]    Does not apply. The one-year marriage rule does not apply.

 

ARTICLE VII

ADMINISTRATIVE PROVISIONS

 

52.  ALLOCATION OF EARNINGS (7.04(B)). For each Contribution Type provided under
the Plan, the Plan allocates Earnings using the following method (Choose one or
more of (a) through (f). Choose Contribution Type as applicable.):

[Note: Elective Deferrals/Employee Contributions also includes Rollover
Contributions, Transfers, DECs and Designated IRA Contributions, Matching
Contributions includes all Matching Contributions and Nonelective Contributions
includes all Nonelective Contributions, unless described otherwise in Election
52(f).]

 

 

 

 

 

(1)

(2)

(3)

(4)

 

Elective Deferrals/

 

 

All

Contributions

Employee

Contributions

Matching

Contributions

Nonelective

Contributions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)

[X]

Daily. See Section 7.04(B)(4)(a).

[X]

OR

[

]

[

]

[

]

(b)

[

]

Balance forward.

See Section 7.04(B)(4)(b).

[

]

OR

[

]

[

]

[

]

(c)

[

]

Balance forward with adjustment.

See Section 7.04(B)(4)(c). Allocate pursuant to the balance forward method,
except treat as part of the relevant Account at the beginning of the Valuation
Period                  % of the contributions made during the following
Valuation Period: _________.

[

]

OR

[

]

[

]

[

]

(d)

[

]

Weighted average. See Section 7.04(B)(4)(d).  If not a monthly weighting period,
the weighting period is:________

[

]

OR

[

]

[

]

[

]

(e)

[X]

Participant-Directed Account method.
See Section 7.04(B)(4)(e).

[X]

OR

[

]

[

]

[

]





© 2014 Wells Fargo Bank, N.A. or its suppliers

32

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



(f)    [   ]    Describe Earnings allocation method:  ______________________

[Note: The Employer under Election 52(f) may describe Earnings allocation
methods from the elections available under Election 52 and/or a combination
thereof as to any: (i) Participant group (e.g., Daily applies to Division A
Employees OR to Employees hired after "x" date. Balance forward applies to
Division B Employees OR to Employees hired on/before "x" date.); (ii)
Contribution Type (e.g., Daily applies as to Discretionary Nonelective
Contribution Accounts. Participant-Directed Account applies to Fixed Nonelective
Contribution Accounts); (iii) investment type, investment vendor or Account type
(e.g., Balance forward applies to investments placed with vendor A and
Participant-Directed Account applies to investments placed with vendor B OR
Daily applies to Participant-Directed Accounts and balance forward applies to
pooled Accounts); and/or (iv) merged plan account now held in the Plan (e.g.,
The accounts from the X plan merged into this Plan continue to be subject to
Earnings allocation in accordance with the X plan terms [supply terms] and not
in accordance with the terms of this Plan). An Employer's election under
Election 52(f) must: (i) be objectively determinable; (ii) not be subject to
Employer discretion; and (iii) be nondiscriminatory.]

 

ARTICLE VIII

TRUSTEE AND CUSTODIAN, POWERS AND DUTIES

 

53.  VALUATION OF TRUST (8.02(C)(4)). In addition to the last day of the Plan
Year, the Trustee (or Named Fiduciary as applicable) must value the Trust Fund
on the following Valuation Date(s) (Choose one or more of (a) through (d).
Choose Contribution Type as applicable.):

[Note: Elective Deferrals/Employee Contributions also include Rollover
Contributions, Transfers, DECs and Designated IRA Contributions, Matching
Contributions includes all Matching Contributions and Nonelective Contributions
includes all Nonelective Contributions, unless described otherwise in Election
53(d).]

 

 

 

 

 

 

 

 

 

 

(1)

 

All

Contributions

 

(2)

Elective Deferrals/ Employee Contributions

(3)

 

Matching

Contributions

(4)

 

Nonelective

Contributions

(a)

[   ]

No additional Valuation Dates.                             [   ]

OR

[   ]

[   ]

[   ]

(b)

[X]

Daily Valuation Dates. Each business day            [X]

OR

[   ]

[   ]

[   ]

 

 

of the Plan Year on which Plan assets for which there is an established market
are valued and the Trustee is conducting business.

 

 

 

 

(c)

[   ]

Last day of a specified period. The                       [   ]

last day of each          of the Plan Year.

OR

[   ]

[   ]

[   ]

(d)   [   ]    Specified Valuation Dates:   _______________________

[Note: The Employer under Election 53(d) may describe Valuation Dates from the
elections available under Election 53 and/or a combination thereof as to any:
(i) Participant group (e.g., No additional Valuation Dates apply to Division A
Employees OR to Employees hired after "x" date. Daily Valuation Dates apply to
Division B Employees OR to Employees hired on/before "x" date.); (ii)
Contribution Type (e.g., No additional Valuation Dates apply as to Discretionary
Nonelective Contribution Accounts. The last day of each Plan Year quarter
applies to Fixed Nonelective Contribution Accounts); (iii) investment type,
investment vendor or Account type (e.g., No additional Valuation Dates apply to
investments placed with vendor A and Daily Valuation Dates apply to investments
placed with vendor B OR Daily Valuation Dates apply to Participant-Directed
Accounts and no additional Valuation Dates apply to pooled Accounts); and/or
(iv) merged plan account now held in the Plan (e.g., The accounts from the X
plan merged into this Plan continue to be subject to Trust valuation in
accordance with the X plan terms [supply terms] and not in accordance with the
terms of this Plan). An Employer's election under Election 53(d) must: (i) be
objectively determinable; (ii) not be subject to Employer discretion; and (iii)
be nondiscriminatory. ]

 

ARTICLE XII

MULTIPLE EMPLOYER PLAN

 

54.  MULTIPLE EMPLOYER PLAN (12.01/12.02/12.03). The Employer makes the
following elections regarding the Plan's Multiple Employer Plan status and the
application of Article XII (Choose one of (a) or (b).):

(a)   [X]    Not applicable. The Plan is not a Multiple Employer Plan and
Article XII does not apply.

(b)   [   ]    Applies. The Plan is a Multiple Employer Plan and the Article XII
Effective Date is:                                           . The Employer
makes the following additional elections (Choose (1) if applicable.):

(1)     [   ]    Participating Employer may modify. See Section 12.03. A
Participating Employer in the Participation Agreement may modify Adoption
Agreement elections applicable to each Participating Employer (including
electing to not apply Adoption Agreement elections) as follows (Choose one of a.
or b. Choose c. if applicable.):

a.       [   ]    All. May modify all elections.

b.       [   ]    Specified elections. May modify the following elections:
                                        (specify by election number).





© 2014 Wells Fargo Bank, N.A. or its suppliers

33

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



c.       [   ]    Restrictions. May modify subject to the following additional
restrictions:   _____________ (Specify restrictions.  Any restrictions must be
definitely determinable and may not violate Code §412 or the regulations
thereunder.).

[Note: If Election (b)(1) above is not chosen, Participating Employers may not
modify any Adoption Agreement elections.  The Participation Agreement must be
consistent with this Election 54(b)(1). Any Participating Employer election in
the Participation Agreement which is not permitted under this Election 54(b)(1)
is of no force or effect and the applicable election in the Adoption Agreement
applies.]

 





© 2014 Wells Fargo Bank, N.A. or its suppliers

34

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



EXECUTION PAGE

 

The Employer, by executing this Adoption Agreement, hereby agrees to the
provisions of this Plan and Trust.

 

Employer: Monro Muffler Brake, Inc.

 

Date:  December 3, 2014

 

Signed:   /s/ Catherine D’Amico, CFO

____________________________

[print name/title]

 

The Trustee (and Custodian, if applicable), by executing this Adoption
Agreement, hereby accepts its position and agrees to all of the obligations,
responsibilities and duties imposed upon the Trustee (or Custodian) under the
Volume Submitter Plan and Trust. If the Employer under Elections 5(c) or 5(e)
will use a separate Trust, the Trustee need not execute this Adoption Agreement.

 

Nondiscretionary Trustee(s): Wells Fargo Bank, N.A.

 

Date:  December 3, 2014

 

Signed:   John F. Leo, V.P Relationship Manager

_____________________________

[print name/title]

 

 

Nondiscretionary Trustee(s): _________

 

Date: ___________________________

 

Signed: _________________________

 

_____________________________

[print name/title]

 

 

Custodian(s) (Optional):  ___________

 

Date: ___________________________

 

Signed: _________________________

 

_____________________________

[print name/title]

 

Use of Adoption Agreement. Failure to complete properly the elections in this
Adoption Agreement may result in disqualification of the Employer's Plan. The
Employer only may use this Adoption Agreement only in conjunction with the basic
plan document reference d by its document number on Adoption Agreement page one.

 

Execution for Page Substitution Amendment Only. If this paragraph is completed,
this Execution Page documents an amendment to Adoption Agreement Election(s)
          effective                                       , by substitute
Adoption Agreement page number(s)           . The Employer should retain all
Adoption Agreement Execution Pages and amended pages. [Note: The Effective Date
may be retroactive or may be prospective.]

 

Volume Submitter Plan Sponsor. The Volume Submitter Plan Sponsor identified on
the first page of the basic plan document will notify all adopting Employers of
any amendment to this Volume Submitter Plan or of any abandonment or
discontinuance by the Volume Submitter Plan Sponsor of its maintenance of this
Volume Submitter Plan. For inquiries regarding the adoption of the Volume
Submitter Plan, the Volume Submitter Plan Sponsor's intended meaning of any Plan
provisions or the effect of the Advisory Letter issued to the Volume Submitter
Plan Sponsor, please contact the Volume Submitter Plan Sponsor at the following
address and telephone number: 1525 West W.T. Harris Blvd, Charlotte, North
Carolina 28288,
800-669-5812                                                                                                         
 .

 

Reliance on Sponsor Advisory Letter. The Volume Submitter Plan Sponsor has
obtained from the IRS an Advisory Letter specifying the form of this Adoption
Agreement and the basic plan document satisfy, as of the date of the Advisory
Letter, Code §401. An adopting Employer may rely on the Volume Submitter
Sponsor's IRS Advisory Letter only to the extent provided in Rev. Proc. 2011-49.
The Employer may not rely on the Advisory Letter in certain other circumstances
or with respect to certain qualification requirements, which are specified in
the Advisory Letter and in Rev. Proc. 2011-49 or subsequent guidance. In order
to have reliance in such circumstances or with respect to such qualification
requirements, the Employer must apply for a determination letter to Employee
Plans Determinations of the IRS.

 

 

© 2014 Wells Fargo Bank, N.A. or its suppliers

35

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 

APPENDIX A

SPECIAL RETROACTIVE OR PROSPECTIVE EFFECTIVE DATES

 

55.  SPECIAL EFFECTIVE DATES (1.20). The Employer elects or does not elect
Appendix A special Effective Date(s) as follows. (Choose (a) or one or more of
(b) through (s) as applicable.):

[Note: If the Employer elects 55(a), do not complete the balance of this
Election 55.]

(a)   [X]    Not applicable. The Employer does not elect any Appendix A special
Effective Dates.

[Note: The Employer may use this Appendix A to specify an Effective Date for one
or more Adoption Agreement elections which does not correspond to the Plan's new
Plan or Restated Plan Effective Date under Election 4. As to Restated Plans, for
period s prior to: (i) the below-specified special Effective Date(s); or (ii)
the Restated Plan's general Effective Date under Election 4, as applicable, the
Plan terms in effect prior to its restatement under this Adoption Agreement
control for purposes of the designated provisions.]

(b)   [   ]    Trustee (1.67). The Trustee provisions under Election 5 or
Appendix C are effective:                                         .

(c)   [   ]    Contribution Types (1.12). The Contribution Types under
Election(s) 6          are effective:                                        .  

(d)   [   ]    Excluded Employees (1.22(D)). The Excluded Employee provisions
under Election(s) 8          are effective: ____________

(e)   [   ]    Compensation (1.11). The Compensation definition under
Election(s)           (specify 9-11 as applicable) are effective:_____________

(f)    [   ]    Hour of Service/Elective Service Crediting (1.32/1.59(C)). The
Hour of Service and/or elective Service crediting provisions under Election(s)
          (specify 12-13 as applicable) are effective:
                                       .

(g)   [   ]    Eligibility (2.01-2.03). The eligibility provisions under
Election(s)           (specify 14-19 as applicable) are
effective:______________.

(h)   [   ]    Elective Deferrals (3.02(A)-(D)). The Elective Deferral
provisions under Election(s)             (specify 20-23 as applicable) are
effective:                                        .

(i)    [   ]    Matching Contributions (3.03). The Matching Contribution
provisions under Election(s)            (specify 24-26 as applicable)

are effective:                                        .

(j)    [   ]    Nonelective Contributions (3.04). The Nonelective Contribution
provisions under Election(s)                 (specify 27-29 as applicable) are
effective:                                        .

(k)   [   ]    401(k) safe harbor (3.05). The 401(k) safe harbor provisions
under Election(s) 30          are effective:_________________.

(l)    [   ]    Allocation conditions (3.06). The allocation conditions under
Election(s)           (specify 31-32 as applicable) are effective:_________.

(m)  [   ]    Forfeitures (3.07). The forfeiture allocation provisions under
Election(s) 33          are effective:____________.

(n)   [   ]    Employee Contributions (3.09). The Employee Contribution
provisions under Election(s) 36          are effective:

(o)   [   ]    Testing elections (4.06(B)). The testing elections under
Election(s) 38          are effective:                                        .
 

(p)   [   ]    Vesting (5.03). The vesting provisions under Election(s)         
 (specify 39-44 as applicable) are effective:_________________.

(q)   [   ]    Distributions (6.01, 6.03 and 6.04). The distribution elections
under Election(s)                (specify 45-51 as applicable) are
effective:_________.

(r)    [   ]    Earnings/Trust valuation (7.04(B)/8.02(C)(4)).  The Earnings
allocation and Trust valuation provisions under Election(s)  ______________
(specify 52-53 as applicable) are effective:
                                        .

(s)   [   ]    Special Effective Date(s) for other elections (specify elections
and dates):  
                                                                                
 .

 

 

 

© 2014 Wells Fargo Bank, N.A. or its suppliers

1

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 

APPENDIX B

BASIC PLAN DOCUMENT OVERRIDE ELECTIONS

 

56.  BASIC PLAN OVERRIDES. The Employer elects or does not elect to override
various basic plan provisions as follows (Choose (a) or choose one or more of
(b) through (l) as applicable.):

[Note: If the Employer elects 56(a), do not complete the balance of this
Election 56.]

(a)   [   ]    Not applicable. The Employer does not elect to override any basic
plan provisions.

[Note: The Employer at the time of restating its Plan with this Adoption
Agreement may make an election on Appendix A (Election 55(s)) to specify a
special Effective Date for any override provision the Employer elects in this
Election 56. If the Employer, after it has executed this Adoption Agreement,
later amends its Plan to change any election on this Appendix B, the Employer
should document the Effective Date of the Appendix B amendment on the Execution
Page or otherwise in the amendment.]

(b)   [X]    Definition (Article I) overrides. (Choose one or more of (1)
through (8) as applicable.):

(1)     [X]    W-2 Compensation exclusion of paid/reimbursed moving expenses
(1.11(B)(1)).  W-2 Compensation excludes amounts paid or reimbursed by the
Employer for moving expenses incurred by an Employee, but only to the extent
that, at the time of payment, it is reasonable to believe that the Employee may
deduct these amounts under Code §217.

(2)     [   ]    Alternative (general) 415 Compensation (1.11(B)(4)).  The
Employer elects to apply the alternative (general) 415 definition of
Compensation in lieu of simplified 415 Compensation.

(3)     [   ]    Inclusion of Deemed 125 Compensation (1.11(C)).  Compensation
under Section 1.11 includes Deemed 125 Compensation.

(4)     [   ]    Pre-Regulatory inclusion of Post-Severance Compensation
(1.11(I) and 4.05(F)). Prior to the first Limitation Year beginning on or after
July 1, 2007 (the Effective Date of the final 415 regulations), the Plan
includes Post-Severance Compensation within the meaning of Prop. Treas. Reg.
§1.415(c)-2(e) as described in Sections 1.11(I) and 4.05(F) as follows (Choose
one or both of a. and b.):

a.       [   ]    Include for 415 testing. Include for 415 testing and for other
testing which uses 415 Compensation. This provision applies effective as of
                                        (specify a date which is no earlier than
January 1, 2005).

b.       [   ]    Include for allocations. Include for allocations as follows
(specify affected Contribution Type(s) and any adjustments to Post-Severance
Compensation used for allocation):  
                                                                           .
This provision applies effective as of                                          
 (specify a date which is no earlier than January 1, 2002).

(5)     [   ]    Inclusion of Deemed Disability Compensation (1.11(K)). Include
Deemed Disability Compensation. (Choose one of a. or b.):

a.       [   ]    NHCEs only. Apply only to disabled NHCEs.

b.       [   ]    All Participants. Apply to all disabled Participants. The
Employer will make Employer Contributions for such disabled Participants for:
_________ (specify a fixed or determinable period).

(6)     [   ]    Treatment of Differential Wage Payments (1.11(L)). In lieu of
the provisions of Section 1.11(L), the Employer elects the following (Choose one
or more of a., b., c., and d. as applicable.):

a.       [   ]    Effective date. The inclusion is effective for Plan Years
beginning after                                                (may not be
earlier than December 31, 2008).

b.       [   ]    Elective Deferrals only. The inclusion only applies to
Compensation for purposes of Elective Deferrals.

c.       [   ]    Not included. The inclusion does not apply to Compensation for
purposes of any Contribution Type.

d.       [   ]    Other:  _______ (specify other Contribution Type Compensation
which includes Differential Wage Payments)

(7)     [   ]    Leased Employees (1.22(B)). (Choose one or both of a. and b. if
applicable.):

a.       [   ]    Inclusion of Leased Employees (1.22(B)). The Employer for
purposes of the following Contribution Types, does not exclude Leased
Employees:  __________ (specify Contribution Types).

b.       [   ]    Offset if contributions to leasing organization plan
(1.22(B)(2)). The Employer will reduce allocations to this Plan for any Leased
Employee to the extent that the leasing organization contributes to or provides
benefits under a leasing organization plan to or for the Leased Employee and
which are attributable to the Leased Employee's services for the Employer. The
amount of the offset is as follows:   __________

[Note: The election of an offset under this Election 56(b)(7)b. may require that
the Employer aggregate its plan with the leasing organization's plan for
coverage and nondiscrimination testing.]

 





© 2014 Wells Fargo Bank, N.A. or its suppliers

1

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



(8)     [   ]    Inclusion of Reclassified Employees (1.22(D)(3)). The Employer
for purposes of the following Contribution Types, does not exclude Reclassified
Employees (or the following categories of Reclassified Employees):
_______ (specify Contribution Types and/or categories of Reclassified
Employees).

(c)   [   ]    Rule of parity - participation (Article II) override (2.03(D)).
For purposes of Plan participation, the Plan applies the "rule of parity" under
Code §410(a)(5)(D).

(d)   [   ]    Contribution/allocation (Article III) overrides. (Choose one or
more of (1) through (9) as applicable.):  

(1)     [   ]    Roth overrides. (Choose one or more of a., b., c., or d. as
applicable.):

a.       [   ]    Treatment of Automatic Deferrals as Roth Deferrals (3.02(B)). 
The Employer elects to treat Automatic Deferrals as Roth Deferrals in lieu of
treating Automatic Deferrals as Pre-Tax Deferrals.

b.       [   ]    In-Plan Roth Rollovers limited to In-Service only
(3.08(E)(2)(a)). Only Participants who are Employees may elect to make an
In-Plan Roth Rollover Contribution.

c.       [   ]    Vested In-Plan Roth Rollovers (3.08(E)(2)(b)). Distributions
related to In-Plan Roth Rollovers may only be made from accounts which are fully
Vested.

d.       [   ]    Source of In-Plan Roth Rollover Contribution (3.08(E)(3)(b)).
The Plan permits an In-Plan Roth Rollover only from the following qualifying
sources (Choose one or more.):

(i)      [   ]    Elective Deferrals

(ii)     [   ]    Matching Contributions (including any Safe Harbor Matching
Contributions and Additional Matching Contributions)

(iii)   [   ]    Nonelective Contributions

(iv)    [   ]    QNECs (including any Safe Harbor Nonelective Contributions)

(v)     [   ]    Rollovers

(vi)    [   ]    Transfers

(vii)  [   ]    Other:  _______________ (specify account(s) and conditions in a
manner that is definitely determinable and not subject to Employer discretion)

(2)     [   ]    No offset of Safe Harbor Contributions to other allocations
(3.05(E)(12)). Any Safe Harbor Nonelective Contributions allocated to a
Participant's account will not be applied toward (offset) any allocation to the
Participant of a non-Safe Harbor Nonelective Contribution.

(3)     [   ]    Short Plan Year or allocation period (3.06(B)(1)(c)). The Plan
Administrator (Choose one of a. or b.):

a.       [   ]    No pro-ration. Will not pro-rate Hours of Service in any short
allocation period.

b.       [   ]    Pro-ration based on months. Will pro-rate any Hour of Service
requirement based on the number of months in the short allocation period.

(4)     [   ]    Limited waiver of allocation conditions for rehired
Participants (3.06(G)). The allocation conditions the Employer has elected in
the Adoption Agreement do not apply to rehired Participants in the Plan Year
they resume participation, as described in Section 3.06(G).

(5)     [   ]    Associated Match forfeiture timing (3.07(A)(1)(c)).  Forfeiture
of associated matching contributions occurs in the Testing Year.

(6)     [   ]    Safe Harbor top-heavy exempt fail-safe (3.07(A)(4)). In lieu of
ordering forfeitures as (a), (b), and (c) under Section

3.07(A)(4), the Employer establishes the following forfeiture ordering rules
(Specify the ordering rules, for example, (b), (c), and (a).):  
                                        .

(7)     [   ]    HEART Act continued benefit accrual (3.11(K)).  The Employer
elects to apply the benefit accrual provisions of Section 3.11(K). The
provisions are effective as of (Choose one of a. or b.; and choose c. if the
provisions no longer are effective.):

a.       [   ]    2007 Effective Date. The first day of the 2007 Plan Year.

b.       [   ]    Other Effective Date.                                         
 (may not be earlier than the first day of the 2007 Plan Year).  

c.       [   ]    No longer effective. The provisions no longer apply effective
as of                                         .

(8)     [   ]    Classifications allocation formula (3.04(B)(3)). If a
Participant shifts from one classification to another during a Plan

Year, the Plan Administrator will apportion the Participant's allocation during
that Plan Year (Choose one of a., b., or c.):

a.       [   ]    Months in each classification. Pro rata based on the number of
months the Participant spent in each classification.





© 2014 Wells Fargo Bank, N.A. or its suppliers

2

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



b.       [   ]    Days in each classification. Pro rata based on the number of
days the Participant spent in each classification.

c.       [   ]    One classification only. The Employer in a nondiscriminatory
manner will direct the Plan Administrator to place the Participant in only one
classification for the entire Plan Year during which the shift occurs.

(9)     [   ]    Suspension (3.06(F)(3)). The Plan Administrator in applying
Section 3.06(F) will (Choose one or more of a., b., and c. as applicable.):

a.       [   ]    Re-order tiers. Apply the suspension tiers in Section
3.06(F)(2) in the following order:                                     
 (specify order).

b.       [   ]    Hours of Service tie-breaker. Apply the greatest Hours of
Service as the tie-breaker within a suspension tier in lieu of applying the
lowest Compensation.

c.       [   ]    Additional/other tiers. Apply the following additional or
other tiers:                                           (specify suspension tiers
and ordering).

(e)   [X]    Testing (Article IV) overrides. (Choose one or both of (1) and (2)
as applicable.):

(1)     [   ]    First few weeks rule for Code §415 testing Compensation
(4.05(F)(1)). The Plan applies the first few weeks rule in Section 4.05(F)(1).

(2)     [X]    Post-Severance Compensation for Code §415 testing Compensation
(4.05(F)). The Employer elects the following adjustments to Post-Severance
Compensation for purposes of determining 415 testing Compensation (Choose one or
more of a. through d.):

[Note: Under the basic plan document, if the Employer does not elect any
adjustments, post-severance compensation includes leave cashouts and deferred
compensation, and excludes military and disability continuation payments.]

a.       [X]    Exclude leave cash-outs. See Section 1.11(I)(1)(b).

b.       [X]    Exclude deferred compensation. See Section 1.11(I)(1)(c).

c.       [X]    Include salary continuation for military service. See Section
1.11(I)(2).

d.       [X]    Include salary continuation for disabled Participants. See
Section 1.11(I)(3). (Choose one of (i) or (ii).):

(i)      [   ]    For Nonhighly Compensated Employees only.

(ii)      [X]    For all Participants. In which case the salary continuation
will continue for the following fixed or determinable period: as determined by
the
Employer                                                                                        
.

(f)    [   ]    Vesting (Article V) overrides. (Choose one or more of (1)
through (6) as applicable.):

(1)     [   ]    Application of non-top-heavy vesting and top-heavy vesting
(5.03(A)(2)).  The Employer makes the following elections regarding the
application of non-top-heavy vesting and top-heavy vesting (Choose a., b., and
c. as applicable.):

a.       [   ]    Election of non-top-heavy vesting. As to Plan Years where
permitted and in such Plan Years when the Plan is not top-heavy, the following
vesting schedule(s) apply. See Section 5.03(B). (Choose one or more of (i),
(ii), or (iii) as applicable and complete (iv) and (v).):

(i)      [   ]    5-year cliff.

(ii)      [   ]    7-year graded.

(iii)    [   ]    Modified non-top-heavy. A modified non-top-heavy schedule as
follows: _________________

[Note: A modified non-top-heavy schedule must satisfy Code §411(a)(2).]

(iv)    Application to Contribution Types. Apply the elected non-top-heavy
vesting schedule (Choose one of A. or B.):

A.    [   ]    All. To all Contribution Types subject to vesting (other than
QACA Safe Harbor Contributions).

B.    [   ]    Describe application to affected Contribution Type(s): 
________________

(v)    Application of top-heavy and non-top-heavy schedules. (Choose one of A.
or B.):

A.    [   ]    Apply top-heavy schedule in all Plan Years once top-heavy.

B.    [   ]    Apply top-heavy schedule only in top-heavy Plan Years.

b.       [   ]    Election to eliminate HOS requirement post-EGTRRA or post-PPA
for top-heavy vesting. The top-heavy vesting schedule(s) apply (Choose one or
both of (i) and (ii).):

(i)      [   ]    No post-EGTRRA HOS requirement for Matching. To all
Participants even if they do not have one Hour of Service in a Plan Year
beginning after December 31, 2001.

 





© 2014 Wells Fargo Bank, N.A. or its suppliers

3

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



(ii)     [   ]    No post-PPA HOS requirement for affected other Employer
Contributions. To all Participants even if they do not have one Hour of Service
in a Plan Year beginning after December 31, 2006.

c.       [   ]    Election to apply top-heavy vesting only as to post-EGTRRA or
post-PPA contributions.  The top-heavy vesting schedule(s) apply (Choose one or
both of (i) and (ii).):

(i)      [   ]    Post-EGTRRA Matching Contributions. Only to Regular Matching
Contributions and Additional Matching Contributions made in Plan Years beginning
after December 31, 2001 and to the associated Earnings.

(ii)     [   ]    Post-PPA other Employer Contributions.  Only to non-Matching
Contributions made in Plan Years beginning after December 31, 2006, and to the
associated Earnings.

(2)     [   ]    Alternative "grossed-up" vesting formula (5.03(C)(2)). The
Employer elects the alternative vesting formula described in Section 5.03(C)(2).

(3)     [   ]    Source of Cash-Out forfeiture restoration (5.04(B)(5)). To
restore a Participant's Account Balance as described in Section 5.04(B)(5), the
Plan Administrator, to the extent necessary, will allocate from the following
source(s) and in the following  order (Specify, in order, one or more of the
following: Forfeitures, Earnings, and/or Employer Contribution):        
             .

(4)     [   ]    Deemed Cash-Out of 0% Vested Participant (5.04(C)). The deemed
cash-out rule of Section 5.04(C) does not apply to the Plan.

(5)     [   ]    Accounting for Cash-Out repayment; Contribution Type
(5.04(D)(2)). In lieu of the accounting described in Section 5.04(D)(2), the
Plan Administrator will account for a Participant's Account Balance attributable
to a Cash -Out repayment (Choose one of a. or b.):

a.       [   ]    Nonelective rule. Under the nonelective rule.

b.       [   ]    Rollover rule. Under the rollover rule.

(6)     [   ]    One-year hold-out rule - vesting (5.06(D)). The one-year
hold-out Break in Service rule under Code §411(a)(6)(B) applies.

(g)   [X]    Distribution (Article VI) overrides. (Choose one or more of (1)
through (9) as applicable.):

(1)     [   ]    Restriction on In-Service Rollover Distributions (6.01(C)). A
Participant shall be entitled to receive a distribution of Rollover
Contributions, Employee Contributions and DECs (Choose one or more of a. through
d. as applicable.):

a.       [   ]    Deferrals. Under the same provisions which apply to Elective
Deferrals.

b.       [   ]    Match. Under the same provisions which apply to Matching
Contributions.

c.       [   ]    Nonelective. Under the same provisions which apply to
Nonelective Contributions.

d.       [   ]    Other:  ___________________

[Note: The Employer under Election 56(g)(1)d. may describe In-Service Rollover
Distribution restrictions using the options available for In-Service
Distributions under Election 47 and/or a combination thereof as to all
Participants or as to any: (i) Participant group (e.g., Division A Rollover
Accounts are distributable at age 59 1/2 OR Rollover Accounts of Employees hired
on/before "x" date are distributable at age 59 1/2. No In-Service Rollover
Distributions apply to Division B Employees OR to Employees hired after "x"
date). An Employer's election under Election 56(g)(1)d. must: (i) be objectively
determinable; (ii) not be subject to Employer discretion; (iii) preserve
Protected Benefits as required; (iv) be nondiscriminatory; and (v) not permit an
"early" distribution of any Restricted 401(k) Accounts or Restricted Pension
Accounts. See Sections 6.01(C)(4) and 11.02(C)(3).]

(2)     [   ]    Elections related to In-Plan Roth Rollovers (6.01(C)(7)).
(Choose one or more of a. through c. as applicable.):

a.       [   ]    In-Service Roth Rollover events. The Employer elects to permit
In-Service Distributions under the following conditions solely for purposes of
making an In-Plan Roth Rollover Contribution (Choose one or more of (i) through
(iv); select (v) if applicable.):

(i)      [   ]    Age. The Participant has attained age           .

(ii)     [   ]    Participation. The Participant has            months of
participation (specify minimum of 60 months). Section 6.01(C)(4)(a)(ii).

(iii)   [   ]    Seasoning. The amounts being distributed have accumulated in
the Plan for at least           years (at least 2). See Section
6.01(C)(4)(a)(i).

(iv)    [   ]    Other (describe): _____________(must be definitely determinable
and not subject to Employer discretion (e.g., age 50, but only with respect to
Nonelective Contributions, and not Matching Contributions))

 





© 2014 Wells Fargo Bank, N.A. or its suppliers

4

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



[Note: Regardless of any election above to the contrary, In-Plan Roth Rollover
Contributions are not permitted from a Participant's Elective Deferral Account,
Qualified Matching Contribution Account, Qualified Nonelective Contribution
Account and accounts attributable to Safe Harbor Contributions prior to age 59
1/2.]

(v)     [   ]  Distribution for withholding.  A Participant may elect to have a
portion of the amount that may be distributed as an In-Plan Roth Rollover
Contribution distributed solely for purposes of federal or state income tax
withholding related to the In-Plan Roth Rollover Contribution.

b.       [   ]    Minimum amount. The minimum amount that may be rolled over is
          (may not exceed $1,000).

c.       [   ]    No transfer of loans. Loans may not be distributed as part of
an In-Plan Roth Rollover Contribution. (if not selected, any loans may be
transferred)

(3)     [   ]    Elections related to Required Minimum Distributions. (Choose
one or more of a. through c. as applicable.):

a.       [   ]    RMD overrides if Participant dies before DCD (6.02(B)(1)(e)).
If the Participant dies before the DCD and the Beneficiary is a designated
Beneficiary, the RMD distribution rules are modified as follows (Choose one of
(i) through (iv).):

(i)     [   ]    Election of 5-year rule. If a Designated Beneficiary does not
make a timely election, the 5-year rule applies in lieu of the Life Expectancy
rule.

(ii)     [   ]    Life Expectancy rule. The Life Expectancy rule applies to the
Designated Beneficiary. See Section 6.02(B)(1)(d).

(iii)   [   ]    5-year rule. The 5-year rule applies to the Beneficiary. See
Section 6.02(B)(1)(c).

(iv)    [   ]    Other:   ____________ (Describe, e.g., the 5-year rule applies
to all Beneficiaries other than a surviving spouse Beneficiary.)

b.       [   ]    RBD definition (6.02(E)(7)(c)). In lieu of the RBD definition
in Section 6.02(E)(7)(a) and (b), the Plan Administrator (Choose one of (i) or
(ii).):

(i)     [   ]    SBJPA definition indefinitely. Indefinitely will apply the
pre-SBJPA RBD definition.

(ii)     [   ]    SBJPA definition to specified date. Will apply the pre-SBJPA
definition until                                          (the stated date may
not be earlier than January 1, 1997), and thereafter will apply the RBD
definition in Sections 6.02(E)(7)(a) and (b).

c.       [   ]    2009 RMD waiver elections (6.02(F)). In lieu of the 2009 RMDs
suspension (subject to a Participant or Beneficiary election to continue), as
provided in Section 6.02(F) (Choose one of (i) through (iii) if applicable.
Choose (iv) or (v) if applicable.):

(i)      [   ]    RMDs continued unless election. 2009 RMDs are continued as
provided in Section 6.02(F)(2), unless a Participant or Beneficiary otherwise
elects.

(ii)     [   ]    RMDs continued - no election. 2009 RMDs are continued as
provided in Section 6.02(F)(3), without regard to a waiver. No election is
available to Participants or Beneficiaries.

(iii)   [   ]    Other:   _______________ (Describe, e.g., the Plan suspended
2009 RMDs and did not offer an election or the Plan changed from one treatment
of 2009 RMDs to another treatment during 2009.)

Treatment as Eligible Rollover Distribution. For purposes of 2009 RMDs, the Plan
also will treat the following distributions as Eligible Rollover Distributions
(Choose (iv) or (v), if applicable. If the Employer elects neither (iv) nor (v),
then a direct rollover for 2009 will be offered only for distributions that
would be Eligible Rollover Distributions without regard to Code §401(a)(9)(H).):

(iv)    [   ]    2009 RMDs and Extended 2009 RMDs, both as defined in Section
6.02(F).

(v)     [   ]    2009 RMDs, as defined in Section 6.02(F), but only if paid with
an additional amount that is an Eligible  Rollover Distribution without regard
to Code §401(a)(9)(H).

(4)     [X]    Distribution Methods (Choose one or both of a. and b. if
applicable.):

a.       [   ]    Default Distribution Methods (6.03(B)(2)). If a Participant or
Beneficiary does not make a timely election as to distribution method and timing
the Plan Administrator will direct the Trustee to distribute using the
following method and timing:  _________ (Describe, e.g., Installments sufficient
to satisfy RMD beginning at the Required Beginning Date. The selected method and
timing must not be discriminatory and must be an option the plan makes available
to participants and/or beneficiaries.)

b.    [X]    Beneficiary Distribution Methods (6.03(A)(2)). The Plan will
distribute to the Beneficiary under the following distribution method(s). If
more than one method is elected, the Beneficiary may choose the method of
distribution:





© 2014 Wells Fargo Bank, N.A. or its suppliers

5

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



(i)      [X]    Lump-Sum. See Section 6.03(A)(3).

(ii)    [X]    Installments sufficient to satisfy RMD. See Section
6.03(A)(4)(a).

(iii)    [   ]    Ad-Hoc sufficient to satisfy RMD. See Section 6.03(A)(6).

(iv)    [   ]    Other:   _____________ (Describe, e.g., Lump-Sum or
Installments for surviving spouse Beneficiaries, Lump-Sum only for all other
Beneficiaries.)

(5)     [   ]    Annuity Distributions (6.04). (Choose one or both of a. and b.
if applicable.):

a.       [   ]    Modification of QJSA (6.04(A)(3)). The Survivor Annuity
percentage will be              %. (Specify a percentage between 50% and 100%.)

b.       [   ]    Modification of QPSA (6.04(B)(2)). The QPSA percentage will be
          %. (Specify a percentage between 50% and 100%.)

(6)     [   ]    Hardship Distributions (6.07). (Choose one or both of a. and b.
if applicable.):

a.     [   ]    Restriction on hardship source; grandfathering (6.07(E)). The
hardship distribution limit includes grandfathered amounts.

b.       [   ]    Hardship acceleration.  The existence of a hardship occurring
after Separation from Service/Severance from Employment will be determined under
the non-safe harbor rules of Section 6.07(B).

(7)     [   ]    Replacement of $5,000 amount (6.09). All Plan references
(except in Sections 3.02(D), 3.10 and 3.12(C)(2)) to "$5,000" will be $         
.  (Specify an amount less than $5,000.)

(8)     [   ]    Beneficiary's hardship need (6.07(H)). Effective
                                              (Specify date not earlier than
August 17, 2006), a Participant's hardship includes an immediate and heavy
financial need of the Participant's primary Designated Beneficiary under the
Plan, as described in Section 6.07(H).

(9)     [   ]    Non-spouse beneficiary rollover not permitted before required
(6.08(G)). For distributions after December 31, 2006, and before
                                                    (Specify a date not later
than January 1, 2010), the Plan does not permit a Designated Beneficiary other
than the Participant's surviving spouse to elect to roll over a death benefit
distribution.

(h)   [X]    Administrative overrides (Article VII). (Choose one or more of (1)
through (7) as applicable.):

(1)    
[   ]    Contributions  prior  to  accrual  or  precise  determination  (7.04(B)(5)(b)). 
The Plan Administrator will allocate Earnings described in Section 7.04(B)(5)(b)
as follows (Choose one of a., b., or c.):

a.       [   ]    Treat as contribution. Treat the Earnings as an Employer
Matching or Nonelective Contribution and allocate accordingly.

b.       [   ]    Balance forward. Allocate the Earnings using the balance
forward method described in Section 7.04(B)(4)(b).

c.       [   ]    Weighted average. Allocate the Earnings on Matching
Contributions using the weighted average method in a manner similar to the
method described in Section 7.04(B)(4)(d).

(2)     [   ]    Automatic revocation of spousal designation (7.05(A)(1)). The
automatic revocation of a spousal Beneficiary designation in the case of divorce
does not apply.

(3)     [   ]    Limitation on frequency of Beneficiary designation changes
(7.05(A)(4)). Except in the case of a Participant incurring a major life event,
a period of at least                                             must elapse
between Beneficiary designation changes. (Specify a period of time, e.g., 90
days OR 12 months.)

(4)     [X]    Definition of "spouse" (7.05(A)(5)). The following definition of
"spouse" applies:  "Spouse" shall mean a person to whom a Participant is married
under applicable law. Effective June 26, 2013, the term "spouse" includes an
individual married to a person of the same sex if the individuals are lawfully
married under state law. A marriage of same -sex individuals that was validly
entered into in a state whose laws authorize the marriage of two individuals of
the same sex will be recognized even if the married couple is domiciled in a
state that does not recognize the validity of same -sex marriages. The term
"spouse" does not include individuals (whether of the opposite sex or the same
sex) who have entered into a registered domestic partnership, civil union, or
other similar formal relationship recognized under state law that is not
denominated as a marriage under the laws of that state, and the term "marriage"
does not include such formal relationships. For purposes of this Section, the
term "state" means any domestic or foreign jurisdiction having the
legal authority to sanction marriages.   (Specify a definition.)

(5)     [   ]    Administration of default provision; default Beneficiaries
(7.05(C)). The following list of default Beneficiaries will apply:
 ____________________ (Specify, in order, one or more Beneficiaries who will
receive the interest of a deceased Participant.)

(6)     [   ]    Subsequent restoration of forfeiture-sources and ordering
(7.07(A)(3)). Restoration of forfeitures will come from the following sources,
in the following order                                                 (Specify,
in order, one or more of the following: Forfeitures, Employer Contribution,
Trust Fund Earnings.)

 





© 2014 Wells Fargo Bank, N.A. or its suppliers

6

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



(7)     [   ]    State law (7.10(H)). The law of the following state will apply:
                                           (Specify one of the 50 states or the
District of Columbia, or other appropriate legal jurisdiction, such as a
territory of the United States or an Indian tribal government.)

(i)    [X]    Trust and insurance overrides (Articles VIII and IX). (Choose one
or more of (1) through (3) if applicable.):

(1)     [X]    Employer securities/real property in Profit Sharing Plans/401(k)
Plans (8.02(A)(13)(a)). The Plan limit on investment in qualifying Employer
securities/real property is 25%. In addition, any Participant whose job
classification is Vice President or higher may not invest any of his or her
account balance in qualifying Employer securities  %. (Specify a percentage
which is less than 100%.)

(2)     [   ]    Provisions relating to insurance and insurance company (9.08).
The following provisions apply:  ________

(Specify such language as necessary to accommodate life insurance Contracts the
Plan holds.)

[Note: The provisions in this Election 56(i)(2) may override provisions in
Article IX of the Plan, but must be consistent with all other provisions of the
Plan.]

(3)     [   ]    Cross-pay when more than one entity adopts Plan not applicable
(8.12). The cross-pay provisions of Section 8.12 do not apply.

(j)    [   ]    Code Section 415 (Article XI) override (11.02(A)(1), 4.02(F)).
Because of the required aggregation of multiple plans, to satisfy Code §415, the
following overriding provisions apply:  _________ (Specify such language as
necessary to satisfy §415, e.g., the Employer will reduce Additional Additions
to this plan before reducing Annual Additions to other plans.)

(k)   [   ]    Code Section 416 (Article XI) override (11.02(A)(1), 10.03(D)).
Because of the required aggregation of multiple plans, to satisfy Code §416, the
following overriding provisions apply:  _________ (Specify such language as
necessary to satisfy §416, e.g., If an Employee participates in this Plan and
another Plan the Employer maintains, the Employer will satisfy any Top-Heavy
Minimum Allocation in this Plan and not the other plan.)

(l)    [   ]    Multiple Employer Plan (Article XII) overrides. (Choose (1) if
applicable.):

(1)     [   ]    No involuntary termination for Participating Employer (12.11).
The Lead Employer may not involuntarily terminate the participation of any
Participating Employer under Section 12.11.

 

 

 

© 2014 Wells Fargo Bank, N.A. or its suppliers

7

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 

APPENDIX C

LIST OF GROUP TRUST FUNDS/PERMISSIBLE TRUST AMENDMENTS

 

57.  [X]     INVESTMENT IN GROUP TRUST FUND (8.09). The nondiscretionary
Trustee, as directed or the discretionary Trustee acting without direction (and
in addition to the discretionary Trustee's authority to invest in its own funds
under Section 8.02(A)( 3)), may invest in any of the following group trust
funds:  The Monro Muffler Brake, Inc. Stock Fund is required to be available to
Participants as an investment choice pursuant to the terms of the Plan. No
provision of the Plan is to be construed to confer discretion or authority in
the Trustee or any fiduciary to remove the Monro Muffler Brake, Inc. Stock Fund
as an investment choice or to limit Participants' access to invest therein. The
Monro Muffler Brake, Inc. Stock Fund shall be invested primarily in Employer
Stock. The Employer shall direct the Trustee as to the amount of the Monro
Muffler Brake, Inc. Stock Fund that should be invested in cash or short-term
securities to meet the liquidity needs of the Fund ("Liquidity Component") and
the identity of such short-term investments.  The Trustee shall have no
discretion as to the amount or investment of the Liquidity
Component.                                                                                                                             
. (Specify the names of one or more group trust funds in which the Plan can
invest.)

[Note: A discretionary or nondiscretionary Trustee also may invest in any group
trust fund authorized by an independent Named Fiduciary.]

 

58.  [   ]     DUTY TO COLLECT (8.02(D)(1)).  
                                        is hereby appointed as a Trustee for the
Plan, and is referred to as the Special Trustee. The sole responsibility of the
Special Trustee is to collect contributions the Employer owes to the Plan. No
other Trustee has any duty to ensure that the contributions received comply with
the provisions of the Plan or is obliged to collect any contributions from the
Employer. No Trustee, other than the Special Trustee, is obliged to ensure that
funds deposited are de posited according to the provisions of the Plan. The
Special Trustee will execute a form accepting its position and agreeing to its
obligations hereunder.

 

59.  [   ]     PERMISSIBLE TRUST AMENDMENTS (8.11). The Employer makes the
following amendments to the Trust as permitted under Rev. Proc. 2011-49,
Sections 5.09 and 14.04 (Choose one or more of (a) through (c) as applicable.):

[Note: Any amendment under this Election 59 must not: (i) conflict with any Plan
provision unrelated to the Trust or Trustee; or (ii) cause the Plan to violate
Code §401(a). The amendment may override, add to, delete or otherwise modify the
Trust provisions. Do not use this Election 59 to substitute another pre-approved
trust for the Trust. See Election 5(c) as to a substitute trust.]

(a)   [   ]    Investments. The Employer amends the Trust provisions relating to
Trust investments as follows:

                                                                                                                                                                                                          
.  

(b)   [   ]    Duties. The Employer amends the Trust provisions relating to
Trustee (or Custodian) duties as follows:

                                                                                                                                                                                                          
.  

(c)    [   ]    Other administrative provisions. The Employer amends the other
administrative provisions of the Trust as follows:

                                                                                                                                                                                                          
.

 

 

 

© 2014 Wells Fargo Bank, N.A. or its suppliers

1

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 

 

APPENDIX D

TABLE I: ACTUARIAL FACTORS

UP-1984

Without Setback

 

 

 

 

 

Number of years

 

 

 

from attained age

 

 

 

at the end of Plan Year until

 

 

 

Normal Retirement Age

7.50%

8.00%

8.50%

0

8.458

8.196

7.949

1

7.868

7.589

7.326

2

7.319

7.027

6.752

3

6.808

6.506

6.223

4

6.333

6.024

5.736

5

5.891

5.578

5.286

6

5.480

5.165

4.872

7

5.098

4.782

4.491

8

4.742

4.428

4.139

9

4.412

4.100

3.815

10

4.104

3.796

3.516

11

3.817

3.515

3.240

12

3.551

3.255

2.986

13

3.303

3.014

2.752

14

3.073

2.790

2.537

15

2.859

2.584

2.338

16

2.659

2.392

2.155

17

2.474

2.215

1.986

18

2.301

2.051

1.831

19

2.140

1.899

1.687

20

1.991

1.758

1.555

21

1.852

1.628

1.433

22

1.723

1.508

1.321

23

1.603

1.396

1.217

24

1.491

1.293

1.122

25

1.387

1.197

1.034

26

1.290

1.108

0.953

27

1.200

1.026

0.878

28

1.116

0.950

0.810

29

1.039

0.880

0.746

30

0.966

0.814

0.688

31

0.899

0.754

0.634

32

0.836

0.698

0.584

33

0.778

0.647

0.538

34

0.723

0.599

0.496

35

0.673

0.554

0.457

36

0.626

0.513

0.422

37

0.582

0.475

0.389

38

0.542

0.440

0.358

39

0.504

0.407

0.330

40

0.469

0.377

0.304

41

0.436

0.349

0.280

42

0.406

0.323

0.258

43

0.377

0.299

0.238

44

0.351

0.277

0.219

45

0.327

0.257

0.202

 

Note: A Participant's Actuarial Factor under Table I is the factor corresponding
to the number of years until the Participant reaches his/her Normal Retirement
Age under the Plan. A Participant's age as of the end of the current Plan Year
is his/her age on his/her last birthday. For any Plan Year beginning on or after
the Participant's attainment of Normal Retirement Age, the factor for "zero"
years applies.

 





© 2014 Wells Fargo Bank, N.A. or its suppliers

1

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



 

APPENDIX D

TABLE II: ADJUSTMENT TO ACTUARIAL FACTORS FOR NORMAL RETIREMENT AGE

OTHER THAN 65

UP-1984

Without Setback

 

 

 

 

 

Normal Retirement Age

7.50%

8.00%

8.50%

55

1.2242

1.2147

1.2058

56

1.2043

1.1959

1.1879

57

1.1838

1.1764

1.1694

58

1.1627

1.1563

1.1503

59

1.1411

1.1357

1.1305

60

1.1188

1.1144

1.1101

61

1.0960

1.0925

1.0891

62

1.0726

1.0700

1.0676

63

1.0488

1.0471

1.0455

64

1.0246

1.0237

1.0229

65

1.0000

1.0000

1.0000

66

0.9752

0.9760

0.9767

67

0.9502

0.9518

0.9533

68

0.9251

0.9274

0.9296

69

0.8998

0.9027

0.9055

70

0.8740

0.8776

0.8810

71

0.8478

0.8520

0.8561

72

0.8214

0.8261

0.8307

73

0.7946

0.7999

0.8049

74

0.7678

0.7735

0.7790

75

0.7409

0.7470

0.7529

76

0.7140

0.7205

0.7268

77

0.6874

0.6942

0.7008

78

0.6611

0.6682

0.6751

79

0.6349

0.6423

0.6494

80

0.6090

0.6165

0.6238

 

Note: Use Table II only if the Normal Retirement Age for any Participant is not
65. If a Participant's Normal Retirement Age is not 65, adjust Table I by
multiplying all factors applicable to that Participant in Table I by the
appropriate Table II factor.

 

 

 

© 2014 Wells Fargo Bank, N.A. or its suppliers

2

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 

PPD ADOPTION AGREEMENT

ADMINISTRATIVE CHECKLIST

December 8, 2014

This Administrative Checklist ("AC") is not part of the Adoption Agreement or
Plan but is for the use of the Plan Administrator in administering the Plan.
Relius software also uses the AC and the following Supporting Forms Checklist
("SFC") in preparing the Plan's SPD and some administrative forms, such as the
Loan Policy, if applicable.

The plan document preparer need not complete the AC but may find it useful to do
so. The preparer may modify the AC, including adding items, without affecting
reliance on the Plan's opinion or advisory letter since the AC is not part of
the approved Plan. Any change to this AC is not a Plan amendment and is not
subject to any Plan provision or to Applicable Law regarding the timing or form
of Plan amendments. However, the Plan Administrator's administration of any AC
item must be in accordance with applicable Plan terms and with Applicable Law.

The AC reflects the Plan policies and operation as of the date set forth above
and may also reflect Plan policies and operation pre-dating the specified date.

 

AC1.   PLAN LOANS (7.06). The Plan permits or does not permit Participant Loans
as follows (Choose one of (a) or (b).):  

(a)   [   ]  Does not permit.

(b)   [X]  Permitted pursuant to the Loan Policy. See SFC Election 74 to
complete Loan Policy.

 

AC2.   PARTICIPANT DIRECTION OF INVESTMENT (7.03(B)). The Plan permits
Participant direction of investment or does not permit Participant direction of
investment as to some or all Accounts as follows (Choose one of (a) or (b).):

(a)   [   ]  Does not permit. The Plan does not permit Participant direction of
investment of any Account.

(b)   [X]  Permitted as follows. The Plan permits Participant direction of
investment. (Complete (1) through (4).):  

(1)   Accounts affected. (Choose a. or choose one or more of b. through f.):

a.   [X]  All Accounts.

b.   [   ]  Elective Deferral Accounts (Pre-tax and Roth) and Employee
Contributions.

c.   [   ]  All Nonelective Contribution Accounts.

d.   [   ]  All Matching Contribution Accounts.

e.   [   ]  All Rollover Contribution and Transfer Accounts.

f.    [   ]   Specify Accounts:  ________

(2)   Restrictions on Participant direction (Choose one of a. or b.):

a.   [   ]  None. Provided the investment does not result in a prohibited
transaction, give rise to UBTI, create administrative problems or violate the
Plan terms or Applicable Law.

b.   [X]  Restrictions: No Participant shall be permitted to invest more than
25% of his total account balance in the Employer's Stock Fund. In addition, any
Participant whose job classification is Vice President or higher may not invest
any of his or her account balance in the Employer's Stock Fund.

(3)   ERISA §404(c). (Choose one of a. or b.):

a.   [X]  Applies.

b.   [   ]  Does not apply.

(4)   QDIA (Qualified Default Investment Alternative). (Choose one of a. or b.):

a.   [   ]  Applies. See SFC Election 122 for details.

b.   [   ]  Does not apply.

 

AC3.   ROLLOVER CONTRIBUTIONS (3.08). The Plan permits or does not permit
Rollover Contributions as follows (Choose one of (a) or (b).):

(a)   [   ]  Does not permit.

(b)   [X]  Permits. Subject to approval by the Plan Administrator and as further
described below (Complete (1) and (2).):  

(1)   Who may roll over. (Choose one of a. or b.):

a.   [   ]  Participants only.

b.   [X]  Eligible Employees or Participants.

(2)   Sources/Types. The Plan will accept a Rollover Contribution (Choose one of
a. or b.):

a.   [   ]  All. From any Eligible Retirement Plan and as to all Contribution
Types eligible to be rolled into this Plan.

b.   [X]  Limited.  Only from the following types of Eligible Retirement Plans
and/or as to the following Contribution Types: From any Eligible Retirement
Plan, excluding Roth or Voluntary After-Tax contributions         
                                             .

 

AC4.   PLAN EXPENSES (7.04(C)).  The Employer will pay or the Plan will be
charged with non-settlor Plan expenses as follows (Choose one of (a) or (b).):

(a)   [   ]  Employer pays all expenses except those intrinsic to Trust assets
which the Plan will pay (e.g.,  brokerage commissions).

(b)   [X]  Plan pays some or all non-settlor expenses. See SFC Election 119 for
details.

 





© 2014 Wells Fargo Bank, N.A. or its suppliers

1

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



 

AC5.   RELATED AND PARTICIPATING EMPLOYERS/MULTIPLE EMPLOYER PLAN (1.24(C)/(D)).
There are or are not Related Employers and Participating Employers as follows
(Complete (a) through (d).): (a)   Related Employers. (Choose one of (1) or
(2).):

(1)   [   ]  None.

(2)   [   ]  Name(s) of Related Employers:  _______________

(b)   Participating (Related) Employers. (Choose one of (1) or (2).):

(1)   [   ]  None.

(2)   [X]  Name(s) of Participating Employers: Monroe Services Corporation
Inc.             See SFC Election 76 for details.

(c)   Former Participating Employers. (Choose one of (1) or (2).):  

(1)   [   ]  None.

(2)   [   ]  Applies.

 

 

 

 

 

Name(s)

 

Date of cessation

 

 

 

 

 

 

 

 

(d)   Multiple Employer Plan status. (Choose one of (1) or (2).):

(1)   [X]  Does not apply.

(2)   [   ]  Applies. The Signatory Employer is the Lead Employer and at least
one Participating Employer is not a Related

Employer. (Complete a.)

a.    Name(s) of Participating Employers (other than Related Employers described
above):                                             .
See SFC Election 76 for details.

 

AC6.   TOP-HEAVY MINIMUM-MULTIPLE PLANS (10.03). If the Employer maintains
another plan, this Plan provides that the Plan Administrator operationally will
determine in which plan the Employer will satisfy the Top -Heavy Minimum
Contribution (or benefit) requirement as to Non-Key Employees who participate in
such plans and who are entitled to a Top-Heavy Minimum Contribution (or
benefit). This Election documents the Plan Administrator's operational election.
(Choose (a) or choose one of (b) or (c).):

(a)   [   ]  Does not apply.

(b)   [   ]  If only another Defined Contribution Plan. Make the Top-Heavy
Minimum Allocation (Choose one of (1) or (2).):  

(1)   [   ]  To this Plan.

(2)   [   ]  To another Defined Contribution Plan:
                                                                                      
 (plan name)

(c)   [X]  If one or more Defined Benefit Plans. Make the Top-Heavy Minimum
Allocation or provide the top-heavy minimum benefit (Choose one of (1), (2), or
(3).):

(1)   [X]  To this Plan. Increase the Top-Heavy Minimum Allocation to 5%.

(2)   [   ]  To another Defined Contribution Plan. Increase the Top-Heavy
Minimum Allocation to 5% and provide under the:
 
                                                                                                           
(name of other Defined Contribution Plan).

(3)   [   ]  To a Defined Benefit Plan. Provide the 2% top-heavy minimum benefit
under the:                                   (name of
Defined Benefit Plan) and applying the following interest rate and mortality
assumptions:                              .

 

AC7.   SELF-EMPLOYED PARTICIPANTS (1.22(A)). One or more self-employed
Participants with Earned Income benefits in the Plan as follows (Choose one of
(a) or (b).):

(a)   [X]  None.

(b)   [   ]  Applies.

 

AC8.   PROTECTED BENEFITS (11.02(C)). The following Protected Benefits no longer
apply to all Participants or do not apply to designated amounts/Participants as
indicated, having been eliminated by a Plan amendment (Choose one of (a) or
(b).):

(a)   [   ]  Does not apply. No Protected Benefits have been eliminated.

(b)   [X]  Applies. Protected Benefits have been eliminated as follows (Choose
one or more of rows (1) through (4) as applicable.

Choose one of columns (1), (2), or (3), and complete column (4).):

 

 

 

 

 

 

(1)

All Participants/ Accounts

(2)

Post-E.D. Contribution Accounts only

(3)

Post-E.D. Participants only

(4)

Effective Date (E.D.)

(1)   [   ]  QJSA/QPSA distributions

[   ]

[   ]

[   ]

 

(2)   [   ]  Installment distributions

[   ]

[   ]

[   ]

 

(3)   [   ]  In-kind distributions

[   ]

[   ]

[   ]

 

(4)   [X]  Specify: The Early Retirement Age for Participants who entered the
Plan prior to April 1, 2003 is Age 55.  The Early Retirement Age for
Participants who entered the Plan on or after April 1, 2003 but before December
8, 2014 is Age 55 and 5 Years of Service.

 





© 2014 Wells Fargo Bank, N.A. or its suppliers

2

--------------------------------------------------------------------------------

 

Volume Submitter 401(k) Plan

 



AC9.   LIFE INSURANCE (9.01). The Trust invests or does not invest in life
insurance Contracts as follows (Choose one of (a) or (b).):  

(a)   [X]  Does not apply.

(b)   [   ]  Applies. Subject to the limitations and other provisions in Article
IX and/or Appendix B.

 

AC10. DISTRIBUTION OF CASH OR PROPERTY (8.04). The Plan provides for
distribution in the form of (Choose one of (a) or (b).):  

(a)   [X]  Cash only. Except where property distribution is required or
permitted under Section 8.04.

(b)   [   ]  Cash or property. At the distributee's election and consistent with
any Plan Administrator policy under Section 8.04.

 

AC11. EMPLOYER SECURITIES/EMPLOYER REAL PROPERTY (8.02(A)(13)). The Trust
invests or does not invest in qualifying Employer securities and/or qualifying
Employer real property as follows (Choose one of (a) or (b).):  

(a)   [   ]  Does not apply.

(b)   [X]  Applies. Such investments are subject to the limitations of Section
8.02(A)(13) and/or Appendix B.



© 2014 Wells Fargo Bank, N.A. or its suppliers

3

--------------------------------------------------------------------------------